Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 1 of 127 PageID: 22349
                                                                                    1



 1                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
 2
           __________________________
 3
           IMMUNEX CORPORATION; AMGEN                   CIVIL NUMBER:
 4         MANUFACTURING, LIMITED; and
           HOFFMAN-LaROCHE INC.,                    2:16-cv-01118-CCC-JBC
 5
                 Plaintiffs,                                TRIAL
 6                                                       (PM SESSION)
                 v.
 7
           SANDOZ INC.; SANDOZ
 8         INTERNATIONAL GMBH; SANDOZ
           GMBH,
 9
                Defendants.
10         ____________________________

11               Martin Luther King Building & U.S. Courthouse
                 50 Walnut Street, Newark, New Jersey 07101
12               Tuesday, September 11, 2018
                 Commencing at 1:44 p.m.
13

14

15       B E F O R E:

16
                            THE HONORABLE CLAIRE C. CECCHI
17                           UNITED STATES DISTRICT JUDGE

18

19
             ______________________________________________________
20
             Certified as True and Correct as required by Title 28,
21           U.S.C. Section 753

22               /S/ Jacqueline Kashmer, CCR, CMR, CRCR

23

24                    Jacqueline Kashmer, Official Court Reporter
                                     (908) 200-1040
25                                 jkcsr711@aol.com
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 2 of 127 PageID: 22350
                                                                                    2



 1       A P P E A R A N C E S:

 2
                 WALSH PIZZI O'REILLY FALANGA LLP
 3               BY: LIZA M. WALSH, ESQUIRE
                      MARC D. HAEFNER, ESQUIRE
 4                         - and -
                 SIDLEY AUSTIN LLP
 5               BY: VERNON M. WINTERS, ESQUIRE
                      DAVID T. PRITIKIN, ESQUIRE
 6                    JAMES A. HIGH, JR., ESQUIRE
                      STEVEN J. HOROWITZ, ESQUIRE
 7               For the Plaintiffs Immunex Corporation and Amgen
                 Manufacturing Limited
 8
                 GIBBONS, PC
 9               BY: CHARLES H. CHEVALIER, ESQUIRE
                          - and -
10               WILLIAMS & CONNOLLY, LLP
                 BY: AARON MAURER, ESQUIRE
11               For the Plaintiff Hoffman-LaRoche, Inc.

12               HILL WALLACK LLP
                 BY: ERIC I. ABRAHAM, ESQUIRE
13                    CHRISTY L. SAVERIANO, ESQUIRE
                      -and-
14               WINSTON & STRAWN LLP
                 BY: MAUREEN L. RURKA, ESQUIRE
15                    GEORGE C. LOMBARDI, ESQUIRE
                      JULIA MANO JOHNSON, ESQUIRE
16                    LOREN G. RENE, ESQUIRE
                      MERRITT D. WESTCOTT, ESQUIRE
17               For the Defendant Sandoz

18
                 ALSO IN ATTENDANCE:
19
                 J. DREW DIAMOND, ESQUIRE, Corporate Counsel, Amgen
20               Manufacturing, Limited
                 STUART WATT, Plaintiffs' Corporate Representative
21               DAVID WILDMAN, ESQUIRE, Corporate Counsel,
                 Hoffman-LaRoche, Inc.
22

23

24

25
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 3 of 127 PageID: 22351
                                                                                     3



 1                                          INDEX

 2

 3

 4                               DIRECT       CROSS        REDIRECT        RECROSS

 5          WITNESSES FOR THE DEFENSE:

 6          CARL P.                  8
            BLOBEL, M.D.,
 7          Ph.D.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 4 of 127 PageID: 22352
                                                                                    4



 1               (PROCEEDINGS held in open court before The Honorable

 2       CLAIRE C. CECCHI, United States District Judge, at 1:44

 3       p.m.)

 4               THE COURT:      Are we ready to proceed with the witness?

 5               MR. LOMBARDI:       We are, your Honor, and we did confer,

 6       so if I may take a moment.

 7               THE COURT:      Certainly.     Go ahead.

 8               MR. LOMBARDI:       We'll be putting Dr. Blobel on direct

 9       this afternoon.       I expect that that will take most of the

10       afternoon or close to it --

11               THE COURT:      Right.

12               MR. LOMBARDI:       -- which means that he will be on

13       cross as we start the day tomorrow.

14               THE COURT:      Okay.

15               MR. LOMBARDI:       Dr. McCamish is the witness who we

16       need to fit in.       He will be a much shorter witness

17       time-wise, less than an hour on direct.              And I just -- I

18       talked to Mr. Pritikin, I'm not asking him to make

19       predictions on the cross, but the odds are he will be done

20       with his cross by, say, early afternoon tomorrow.

21               If we get to three or so tomorrow, I may have to ask

22       your Honor for leave to get Dr. McCamish on, in order to

23       get him off.

24               THE COURT:      I think that's fine.        I don't see any

25       issue in that.       Do you see any problem in working that out?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 5 of 127 PageID: 22353
                                                                                    5



 1                MR. PRITIKIN:      I agree, your Honor.        I really don't.

 2       I think we're going to be able to work these things out,

 3       your Honor.

 4                THE COURT:     Perfect.     Okay.    So we should just start,

 5       and obviously if we come to 3:00 and have to make some sort

 6       of arrangement, that's fine.

 7                MR. LOMBARDI:       I just wanted to alert you to that.

 8                THE COURT:     Very well.     Sounds good.      Thank you.

 9                MR. PRITIKIN:      One other housekeeping matter, your

10       Honor.     My team tells me that I misspoke once during the

11       opening.

12                THE COURT:     Okay.

13                MR. PRITIKIN:      I referred to the '279 patent and I

14       said at one point that the claims covered the p75 receptor.

15       If I did say that, and I sure don't remember it, I

16       obviously misspoke.        It's the p55.

17                THE COURT:     P55 got it.      Thank you so much.       Okay.

18                Mr. Haefner.

19                MR. HAEFNER:     Hello, your Honor.        It's our

20       understanding that pursuant to your Honor's request, the

21       parties, prior to the witness, are supposed to lodge any

22       objections that they have that couldn't have been worked

23       out at the meet-and-confer.

24                THE COURT:     Do we have an objection at this point?

25                MR. HAEFNER:     Not to the witness, to the set of
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 6 of 127 PageID: 22354
                                                                                    6



 1       documents.      We'd just like to preserve the objections for

 2       the record, your Honor.

 3                One, your Honor, is DTX-1164.          That's the Beutler

 4       declaration that was the subject of the motion in limine.

 5       And in our opinion, all the reasons the motion in limine

 6       continue to apply, however, your Honor is going to hear

 7       about it, to a complete inclusion and defer that decision

 8       to the end of the trial.

 9                THE COURT:     Okay.

10                MR. HAEFNER:     So we just wanted to note the

11       objection.

12                THE COURT:     Otherwise, that was the subject of the in

13       limine motion which we have ruled upon.              And at this point

14       you're just, I guess, voicing your continued position as to

15       was there anything new on that?

16                MR. HAEFNER:     Just an abundance of caution, your

17       Honor.

18                THE COURT:     All right.     So there's nothing, then, for

19       the Court to do at this point.            You're just noting it

20       again.

21                MR. HAEFNER:     Not that one.       And then for DTX-70 and

22       84, we just wanted to note, again, we think it's

23       objectionable.       It's difficult to tell, your Honor, until

24       it comes in in the course of Dr. Blobel's testimony.

25                THE COURT:     Okay.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 7 of 127 PageID: 22355
                                                                                    7



 1                MR. HAEFNER:     These two documents are allegedly

 2       background references but they are not on the list of

 3       background references and, so, we were told last night that

 4       they are have some other purpose and we'd like to see that

 5       borne out, of course, and we just wanted to note again for

 6       the record, so we can see how it plays out.

 7                THE COURT:     You didn't have an opportunity to talk

 8       about 70 or 84, or did you?

 9                MR. HAEFNER:     We did talk about it last night, your

10       Honor, during the meet-and-confer and the parties weren't

11       able to come to a resolution.           It's difficult without the

12       witness testifying.

13                THE COURT:     Okay.    So you're suggesting we see how it

14       goes and then you'll be better able to revisit the issue, I

15       guess.

16                MR. HAEFNER:     Yes, your Honor.

17                THE COURT:     And I'm going to say this before we start

18       with the witnesses in terms of objections and so on,

19       because we're dealing with objections to exhibits, but to

20       the extent we're dealing with objections to the

21       questioning, the matter of questioning or the responses,

22       obviously, it's a bench trial, so, I think some of the

23       issues will be a little bit more streamlined than they

24       would be otherwise before a jury and I think we all

25       probably understand that as well, because, ultimately, I
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 8 of 127 PageID: 22356
                                                                                    8



 1       will be reviewing the evidence here as it goes in and to

 2       the extent something is not appropriate, I'm going to deem

 3       it so at the appropriate time.            All right.

 4                MR. HAEFNER:     Thank you, your Honor.

 5                THE COURT:     Thank you so much.        With that, should we

 6       start?

 7                MS. RURKA:      Yes, your Honor.

 8                We call Dr. Carl Blobel to the stand.

 9                THE COURT:     Very well.     Thank you.

10                We'll have the witness sworn in.           Good afternoon.

11                THE WITNESS:     Good afternoon.

12                MS. RURKA:      I believe you have all the --

13                THE COURT:     I have piles of stuff before me.

14                CARL P. BLOBEL, M.D., Ph.D., DEFENSE WITNESS,

15                 having been duly sworn, testifies as follows:

16                                  DIRECT EXAMINATION

17                THE COURT:     Thank you.

18       BY MS. RURKA:

19         Q.     Good afternoon, Dr. Blobel.

20         A.     Good afternoon.

21         Q.     What is your current occupation?

22         A.     I'm senior scientist at the Hospital For Special

23       Surgery, which is an orthopedic hospital in New York City.

24       I'm director of the arthritis and tissue regeneration

25       program, and I'm a professor of medicine and physiology and
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 9 of 127 PageID: 22357
                                                                                    9



 1       and biophysics at Weill Cornell Medicine.               It's a medical

 2       school in New York City.

 3         Q.    Dr. Blobel, do you conduct scientific research?

 4         A.    Yes, I do.

 5         Q.    Okay.    What kind of scientific research?

 6         A.    My lab is interested in studying biomedical -- we're

 7       involved in biomedical research.            In particular, we're

 8       studying the role of a molecule called the TNF convertase

 9       in development and disease -- in diseases such as

10       rheumatoid arthritis.

11               But I would -- the medical school and my work

12       involves basic research, research in models for disease and

13       also involves with human patients, if possible.

14         Q.    How long have you been involved in this field?

15         A.    Over 30 years.       About 34 years.

16         Q.    Okay.    So let's talk briefly about your background

17       and your expertise.

18               Did you bring your CV to the court?

19         A.    Yes, I did.

20         Q.    Okay.    Can you turn to DTX-1246.

21               Is this your current CV?

22         A.    Yes, this is my curriculum vitae.

23         Q.    And can you just briefly describe your educational

24       background and when you received your degrees?

25         A.    Yes, I can.      I received my M.D. degree in 1984, from
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 10 of 127 PageID: 22358
                                                                                     10



  1       the Justus-Liebig University in Giessen, Germany.

  2                I then obtained the Educational Commission for Pharma

  3       Medical Graduate certificate; that's at the equivalent of a

  4       U.S. M.D.

  5                I also had an additional degree from Germany called

  6       the Dr. Med., and began graduate school at UCSF, University

  7       of California in San Francisco, in 1985, and graduated in

  8       1991, with a Ph.D. biochemistry and biophysics.

  9         Q.     Can you describe your graduate research?

10          A.     Yes, I can.     My graduate research was focused on

11        identifying a membrane fusion protein or a sperm egg fusion

12        protein.     And we used many of the same techniques, or I, in

13        fact, used many of the same techniques that will be

14        discussed here, which ranged from cDNA cloning, production

15        of fusion protein, cell biology, cell culture, and so

16        forth.

17          Q.     After receiving your Ph.D. what did you do?

18          A.     I was a post-doctoral fellow -- that's the next step

19        in such a career -- for one year, at UCSF, still in

20        California.     And then was fortunate to be recruited,

21        actually to several universities, and ended up going to the

22        Memorial Sloan Kettering Cancer Center to start my own lab.

23                 I stayed there for about 12 years and then moved

24        across the street, to the Hospital For Special Surgery,

25        where I have been since 2004.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 11 of 127 PageID: 22359
                                                                                     11



  1         Q.    And can you provide some relevant examples of the

  2       research you've completed after your post-doctoral

  3       fellowship?

  4         A.    Yes, I can.      We are working on molecular scissors

  5       that are on the cell's surface and will activate cytokines

  6       such as TNF-a, which we will speak about much more later.

  7       And from that point of view, I'm very familiar, actually,

  8       with TNF-a, with its receptors, with the functions of TNF-a

  9       in autoimmune diseases.

10                We have published on, for instance, models for

11        rheumatoid arthritis, for lupus, for hemophiliac

12        arthropathy.

13                So our work really is meant to range -- or ranges,

14        also due to my education as a Ph.D. in biochemistry and

15        biophysics and M.D., sort of spans the gamut working with

16        molecules, with cells, and with patients.

17          Q.    How many articles have you published in your career,

18        Doctor?

19          A.    About 127, 128 at this point.

20          Q.    And have you received recognition from your peers

21        relating to your research?

22          A.    Yes, I have.      And there are, perhaps, two to

23        highlight on this list.

24                One was the award of Hans Fischer Senior Fellowship

25        from the Institute of Advanced Studies at the Technical
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 12 of 127 PageID: 22360
                                                                                     12



  1       University in Munich.        That's one of the top universities

  2       in Munich.     And that was to initiate collaborations in

  3       Munich, for instance, on Alzheimer's disease.

  4               The other honor is the election to the Association of

  5       American Physicians.        This is an association of physician

  6       scientists in the U.S.

  7               Sixty physician scientists are elected every year

  8       based on their lifetime contribution in biomedical research

  9       and, so, that was certainly a great honor to me to be

10        elected into that society.

11          Q.    And can you -- have you served on editorial or

12        scientific advisory boards in your field?

13          A.    Yes, I have.      On quite a few, actually.          But just

14        like to highlight a few examples for today, and those are

15        on the next slide.

16                So, for instance, I took part in what's called an NIH

17        Study Section.      That was for a full term of four years,

18        where we review grants and research applications from other

19        scientists.

20                I have also served on the editorial board of several

21        scientific journals and would like to highlight here, for

22        example, the Journal of Biological Chemistry and the

23        journal called Cancer Research.

24                MS. RURKA:     So, your Honor, we'd like to offer

25        Dr. Blobel as an expert in the field of biochemistry,
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 13 of 127 PageID: 22361
                                                                                     13



  1       molecular biology, recombinant DNA technology, and

  2       molecular immunology.

  3               THE COURT:     Any objection?

  4               MR. PRITIKIN:      No objection.

  5               THE COURT:     He is admitted for those purposes.             Thank

  6       you.

  7               MS. RURKA:       Thank you, your Honor.

  8       BY MS. RURKA:

  9         Q.    So have you prepared some slides to assist in your

10        testimony today?

11          A.    Yes, I have.

12          Q.    Let's go to DDX-1001.

13                And this is kind of a road map of your opinions in

14        this case.     Is that right, Doctor?

15          A.    Yes.    It's an outline, yeah, of what I plan to

16        discuss today.

17          Q.    Can you just go through what you're planning to

18        discuss today with the outline in mind?

19          A.    Yes.    We will start with the brief technical

20        background, which is important to understand what TNF is

21        and what etanercept is; a background in molecular cell

22        biology.

23                We will then -- I will then discuss TNF and

24        etanercept, what that is and what it is made up of.

25                Following that, I will discuss obviousness-type
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 14 of 127 PageID: 22362
                                                                                     14



  1       double patenting in the context of the '182 and the '522

  2       patents that are at case here, and I will support my

  3       opinion that these patents are invalid for reasons of

  4       obviousness-type double patenting over other patents, the

  5       Finck patents on psoriasis and the Jacobs patents.

  6               I will then, on top of that, discuss obviousness;

  7       why, at the cutoff date of August 1990, it would have been

  8       obvious to generate a molecule like etanercept.

  9               And then there will be brief discussions of

10        anticipation and obviousness at a later date.

11                And finally, we will end, very briefly, on an

12        obviousness-type double patenting discussion of the

13        Brockhaus '279 patents.

14          Q.    Okay.    So before we do that, let's talk about the

15        patents-in-suit briefly.

16                If you could turn to JTX-1 in your binder.

17          A.    So this is the first patent.

18          Q.    Yes.    Can you identify it?

19          A.    It's the '182 Brockhaus patent filed by Manfred

20        Brockhaus, and the title of it is, "Human TNF Receptor

21        Fusion Protein."

22          Q.    And you understand you're offering opinions on the

23        asserted claims, which are 11, 12, 35 and 36.               Is that

24        right Doctor?

25          A.    That's correct.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 15 of 127 PageID: 22363
                                                                                     15



  1         Q.    And what are those generally directed to?

  2         A.    Those claims are generally directed to a fusion

  3       protein between the p75 TNF receptor and the hinge-CH2-CH3

  4       region of an IgG1 molecule, which is essentially

  5       etanercept.     So that's what they're directed to.

  6         Q.    And can you turn to -- is that JTX-2 in your binder?

  7         A.    Yes.

  8         Q.    And what is this patent?

  9         A.    This is the second Brockhaus patent.             It's the '522

10        patent.    It is, in terms of the molecule, very similar,

11        essentially identical.

12                The main difference between the '182 and the '522

13        patents is that this '522 patent describes a method to

14        produce etanercept.

15          Q.    Okay.    And you understand you're offering an opinion

16        on asserted claims 3, 8 and 10.           Is that right?

17          A.    That's correct.

18          Q.    Okay.    So, why don't we start with an explanation of

19        etanercept, since that's what the patents -- the asserted

20        claims are directed to.

21                MS. RURKA:     And can we turn to DDX-1002.

22        BY MS. RURKA:

23          Q.    And can you just kind of walk through what etanercept

24        is and the parts that it's made of?

25          A.    Yes, I can, of course.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 16 of 127 PageID: 22364
                                                                                     16



  1               This is a demonstrative I prepared to illustrate

  2       etanercept in the middle.          And I will go into much more

  3       detail on this, but for the purpose of introductory slide,

  4       I have highlighted the extracellular domain of the p75

  5       receptor in green here, which is sitting on a membrane.

  6               And I have shown, on the right-hand side an

  7       immunoglobulin.       Again, we'll speak about more that.            And

  8       highlighted the hinge CH2 and CH3 portion of the

  9       immunoglobulin in the blue box.

10                And as you can see, etanercept is a combination of

11        chimeric protein and fusion protein consisting of the

12        extracellular portion -- consisting of the extracellular

13        domain of the p75 TNF receptor linked to the hinge CH2 and

14        CH3 domain of the human IgG.          So this is what etanercept

15        looks like.

16          Q.    Okay.    And so, since etanercept is a protein, why

17        don't we start with just a general discussion of protein

18        and protein expression.

19                MS. RURKA:     And if we can go to DDX-1004.

20        BY MS. RURKA:

21          Q.    And we're now in kind of the technical background

22        here part of your testimony, just for purposes of road

23        mapping.

24                Why don't we -- can you give us a general idea of

25        what a protein is and what it's made up of?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 17 of 127 PageID: 22365
                                                                                     17



  1         A.    Yes.    So I prepared several demonstratives to

  2       illustrate that point, actually.

  3               What we see here is a very simple model of a protein,

  4       which you can imagine is essentially beads on a string,

  5       from dozens to several hundred beads on a string.

  6               Proteins are the molecules that support life, so,

  7       they can fold in different ways, which I'll get into on the

  8       next few slides.       But this is sort of a general concept.

  9       It's beads on a string, and they can support life.                 They

10        can do things.

11          Q.    What are the beads made -- what are the beads?

12          A.    The individual beads are called amino acid residues.

13        And I prepared a demonstrative to illustrate that as well.

14          Q.    Okay.    We're on DDX-1005.

15                And what are you describing here, Doctor?

16          A.    This demonstrative shows, on the left-hand side, a

17        list of the -- in some cases rather cumbersome names of the

18        different amino acids.         I'll read a few.

19                Isoleucine, leucine, valine, phenylalanine.               Because

20        scientists, when they describe the order of beads, do not

21        want to write these out, they have agreed on two very

22        simple codes.      One is the single-letter code and, so, an

23        isoleucine turns into an "I", and a leucine turns into an

24        "L", or there can be a three-letter code where an

25        isoleucine turns into "ILE" and leucine into an "LEU".
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 18 of 127 PageID: 22366
                                                                                     18



  1               Really the main reason I'm bringing this up is that

  2       every one of these building blocks has somewhat different

  3       properties and different shapes, in a sense and, so, it

  4       really matters in what order you string them up, the

  5       individual beads on a string, because depending on the

  6       order, it will impart certain structures and functions onto

  7       the protein, which I've illustrated on the next

  8       demonstrative.

  9         Q.    Okay.    So, let's turn to DDX-1006, and can you

10        describe the folding of proteins and how they affect

11        structure and function?

12          A.    Yes, I can.      On the left-hand side I placed the same

13        protein that we were just looking at.             And through a series

14        of events, it can fold into a folded protein.

15                And the beauty of this really in the body is that

16        each of these folded proteins is folded so precisely that

17        you can imagine it being like a key in a lock and, so, only

18        a certain key will fit into a certain lock; or for what we

19        will be getting to later, a certain cytokine, such as

20        TNF-a, can only bind to certain receptors because they're

21        folded just so.

22          Q.    Okay.    And how are proteins created, Doctor?

23          A.    Can we turn to the next demonstrative?

24          Q.    Absolutely.      DDX-1007.

25          A.    Each of our cells contains a nucleus that essentially
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 19 of 127 PageID: 22367
                                                                                     19



  1       contains the information or the DNA that I think we're all

  2       familiar with, our -- it's in our DNA.             And the DNA is

  3       basically a series of letters, about 3.2 billion of them,

  4       and they encode about 20,000 or so proteins, we think right

  5       now.

  6               And so, for the DNA in the nucleus to instruct the

  7       cell to make these proteins, what happens is if you imagine

  8       the DNA to be a booklet, say, with 20,000 pages, the cell

  9       can go ahead and transcribe an individual page to make a

10        protein, send that information outside, and then it is

11        translated through a fascinating machinery into your

12        protein, which ultimately proceeds to fold and turn into

13        the specific structure that I just described earlier.

14          Q.    Okay.    So, can you just generally describe the

15        relationship between the DNA sequence and the amino acid

16        sequence then?

17          A.    The DNA sequence is said to encode the amino acid

18        sequence.     So, there are so-called genes or it can be a

19        fusion protein that one would make, and you can thereby, by

20        putting the DNA sequence together in a certain way, task

21        the cell to make a protein at will.            And that will contain

22        any of the building blocks as you will put them together.

23          Q.    Okay.    And how many DNA codons do you have for a

24        single amino acid?

25          A.    So, for every single amino acid this is the genetic
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 20 of 127 PageID: 22368
                                                                                     20



  1       code, several level prizes were actually given for this

  2       information, you have three letters of DNA information for

  3       one amino acid residue.

  4         Q.    Okay.    And were there methods available to a person

  5       of skill in the art in 1990 to create these proteins?

  6         A.    Absolutely.      This was actually also the time that I

  7       was in graduate school, and the so-called molecular biology

  8       revolution had occurred a few years beforehand.

  9               What was exciting about that is there were actually

10        ways to manipulate genes and to make -- to get cells to

11        make certain proteins.         I prepared a demonstrative for that

12        as well.

13          Q.    Let's go to DDX-1008, and why don't you walk us

14        through briefly what this -- what the methods were.

15          A.    Yes.    So, what was really the main breakthrough at

16        the time is that scientists understood that you could not

17        only look at pieces of DNA that were in the nucleus, but

18        you could isolate individual fragments.

19                Let's say you could tear a page out of the book that

20        contained one DNA or gene of interest, and then you could

21        place that into a plasmid loop, basically a small piece of

22        DNA that you could shuttle back and forth and make many,

23        many copies of, and introduce it into a cell, which is

24        shown here on the right-hand side.

25                So, you could place your DNA of interest, which will
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 21 of 127 PageID: 22369
                                                                                     21



  1       tell the cell to make a certain protein, into the cell.                    It

  2       then enters the nucleus and instructs the cell to make the

  3       protein that you are telling it to make; of course, among

  4       many other molecules that it's making on its own.

  5         Q.    Okay.    And then let's go to DDX-1009, and then what

  6       happens next?      How do you grow the host cells and make the

  7       proteins?

  8         A.    The demonstrative I prepared here is, in a sense,

  9       meant to illustrate, actually, a scaling up of this type of

10        a production that you would have to do to make a drug such

11        as etanercept.

12                So, you'd have here your host cell.             And you put it

13        into a huge fermenter where you can grow large amounts of

14        these cells, and they're sitting in a broth and they will

15        secrete the cell into the medium, so, you see these little

16        wheel-shaped structures would be your protein of interest.

17                Now, as I said, they will be sitting in a medium

18        together with many other molecules.            And an important part

19        of isolating a drug is the ability to purify it into

20        homogeneity basically.         And once you're able to do that,

21        you can put it into a formulation and turn it into a

22        medicine.

23                Again, so etanercept would be an example, but there

24        are many others.

25          Q.    Okay.    And, again, would -- were these methods known
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 22 of 127 PageID: 22370
                                                                                     22



  1       in the art in August of 1990?

  2         A.    Every one of them was not only known in the art, but

  3       very standard.      And as a graduate student, we used

  4       everything except for the high-scale production.

  5         Q.    Okay.    So, let's turn to DDX-1010, and let's talk

  6       about the next part of your opinion, which is to discuss

  7       TNF and etanercept.

  8               First of all, what is -- why don't we start with TNF.

  9       What is TNF, Doctor?

10          A.    I prepared a demonstrative here for this.              This is a

11        quote actually by Mark Feldman, who is one of the

12        discoverers of TNF.        It's the fire alarm of the body.            TNF

13        stands for tumor necrosis factor, and it was recognized

14        that it has this function in the body where it can help

15        protect from invaders.

16                So, if some bacteria come in through the skin, for

17        example, there are professional immune cells that will

18        detect this and they will activate the production of TNF.

19        And that helps you have sort of a localized focal

20        inflammation.

21                However, unfortunately, in diseases such as

22        rheumatoid arthritis and autoimmune diseases, there is, for

23        reasons that we don't understand very well, too much TNF,

24        and that's called a disregulated activity and, so, that can

25        cause disease when overactive, essentially.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 23 of 127 PageID: 22371
                                                                                     23



  1               So, there's sort of a yin yang, good and bad side of

  2       the TNF.     And today we're mainly concerned with the

  3       disregulated activity because that's what one would intend

  4       to block.

  5         Q.    Okay.    And if you turn to DDX-1012 , can you describe

  6       what causes the biological effect generally for TNF,

  7       what -- how does TNF cause its biological influence?

  8         A.    Yeah.    So, here I prepared a demonstrative that now

  9       includes a diagram of a cell that has a boundary.                 There

10        are receptors here.        This is TNF, which will bind to a

11        receptor.

12                The cell has a boundary, and you have to be able to

13        transmit a signal from the outside to the inside.                 That's

14        precisely what this receptor does.            And when it sees a

15        molecule of TNF, it can elicit a normal activity, which is

16        indicated by this bold-like structure here.

17          Q.    And if we turn to DDX-1013, what happens when TNF is

18        disregulated or there's too much TNF in the body?

19          A.    So, in this case I modified the diagram in a sense to

20        actually show too many molecules of TNF, and there would be

21        more floating around.        And now, instead of having one

22        receptor occupied, you have all three occupied.

23                So, you have three, in a sense, more of these

24        lightning bolts, you have too much activity, you have

25        disregulated inflammation.          And when this happens in the
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 24 of 127 PageID: 22372
                                                                                      24



  1       body, it can lead to the swelling and inflammation of

  2       joints, painful condition, that you would try to block, in

  3       fact, by blocking TNF off.

  4         Q.    And was this information known to a person of skill

  5       in the art as of August 1990?

  6         A.    Yes.    As we will discuss in much more detail today,

  7       TNF was really a focus of many studies.              It was a hot

  8       molecule.      It was clear it had detrimental effects, so,

  9       yes.

10          Q.    Okay.    So, let's talk about the receptor itself.                 And

11        if we go to DDX-1014, can you talk through the parts of the

12        TNF receptor?

13          A.    Yes, of course.       I have put together a demonstrative

14        here that shows the different parts of the p75 TNF receptor

15        I briefly alluded to.

16                First of all, there's an extracellular region that's

17        sitting outside of the cell.          This would be the cell

18        boundary.

19                And for the purpose of today, the main point is that

20        this part, this is the business end that binds TNF.                 Then

21        when TNF comes in, the inside and outside of the cell are

22        very carefully protected from one another.               There's this

23        boundary called the membrane.

24                And so a receptor has to reach across this boundary

25        and talk to the inside of the cell.            That's called the
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 25 of 127 PageID: 22373
                                                                                     25



  1       intracellular region.

  2                And so, here I just like to distinguish between

  3       extracellular region, the transmembrane region, and the

  4       intracellular region; the extracellular part being the

  5       business end that binds TNF that we're interested in.

  6         Q.     And as of August 1990, how many TNF receptors were

  7       absolutely known to exist?

  8         A.     At that point, it was clear there was at least two

  9       receptors that existed.

10          Q.     Okay.    Let's go to DDX-1015, and can you talk through

11        the two receptors that were known to have existed in August

12        of 1990?

13          A.     Yes.    I've put them on this demonstrative,

14        essentially, in different colors.            And the other difference

15        is, as you can see, here is the p75 that we just talked

16        about, here's a p55.        And that gives me an opportunity to

17        introduce this nomenclature of the p55.

18                 So that's a way for scientists to indicate the size

19        of the molecular weight of a molecule.             This stands for

20        protein of 55 kilodalton.          The details really don't matter,

21        but the larger the number, the larger the molecule.                 And

22        so, the p55 TNF receptor, again, has about 55 kilodalton;

23        and the p75, about 75.         And that's a handy way to tell them

24        apart.

25          Q.     Okay.    And it -- the patents-in-suit, the asserted
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 26 of 127 PageID: 22374
                                                                                      26



  1       claims refer to a measurement of kD.             What does that stand

  2       for?

  3         A.    That stands for kilodalton or a thousand dalton.                   So,

  4       this -- the p55 would be about 55,000 dalton.               Again,

  5       that's cumbersome, so we say kD instead.

  6         Q.    Okay.    So, let's go to DDX-1016, and is there a way

  7       to separate out the extracellular part of the TNF receptor?

  8         A.    There is.     And at the time it was actually clear from

  9       studies that I'll also say more about, that the cells would

10        actually naturally cut off the extracellular part of the

11        receptor shown here.

12                And just as an aside, the scissors that do this are

13        the main focus of our work.          But at the time it was known

14        that there are soluble forms of these receptors that

15        combine TNF.

16          Q.    And what was known about the potential uses for these

17        receptors in August of 1990?

18          A.    The soluble receptors had, again, in their own right,

19        generated a substantial amount of interest simply because

20        they could block the functions of TNF and, as I said

21        earlier, that was a goal of many scientists.

22                And the general concept was if you have a soluble

23        receptor, it can scavenge TNF, and it can scavenge and bind

24        it before it actually binds to the cell.              So, these are

25        called competitive inhibitors, but just basically they
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 27 of 127 PageID: 22375
                                                                                     27



  1       would prevent the signal.          They're inhibitors of TNF.

  2         Q.    Okay.    So, let's go back to DDX-1002.           We have talked

  3       about the p75 TNF receptor.          That's the top part of

  4       etanercept.

  5               Let's talk a little bit about the bottom part of

  6       etanercept, which is this portion of an IgG1

  7       immunoglobulin.

  8               And if we go to DDX-1018, can you talk through what

  9       an immunoglobulin is generally?

10          A.    Yes.    So, I believe that most people will be familiar

11        with this general outline, this sort of Y-shaped depiction

12        of an antibody.       An antibody does what the name says, it's

13        against -- it's a body that will detect antigens.

14                So, antigens can be on the surface of a bacteria or a

15        virus, for example.        And the cell or the body uses

16        antibodies to detect these invaders that it's seen before

17        and attack them.       So, that's one of the main functions that

18        antibodies have.

19          Q.    Okay.    And if we go to DDX-1019, can you just walk us

20        through kind of the different types of structures in an

21        IgG1?

22          A.    Yes, I can.      I prepared a number of demonstratives to

23        address this.      This is the first one.         Antibodies were, of

24        course, also of great interest.           And scientists tend to try

25        to describe different parts of what they study.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 28 of 127 PageID: 22376
                                                                                     28



  1               Here was one way of looking at antibodies in that

  2       they have a light chain and a heavy chain.               Again, it's

  3       very simple to see the light chains are shorter than the

  4       heavy chains.      And the antibodies also consist of

  5       essentially two heavy chains and two light chains, such

  6       that one light chain is linked to a heavy chain, and then

  7       you have the mirror image on the other side.

  8         Q.    Okay.    And let's talk about the domains of an

  9       immunoglobulin.

10                MS. RURKA:     If we could go to DDX-1020.

11        BY MS. RURKA:

12          Q.    And can you describe what the domains are of a human

13        IgG1 immunoglobulin?

14          A.    Yes.    So, this is another sort of more functional way

15        of looking at an immunoglobulin.            And that is to divide it

16        into what's called a variable region, that is the front

17        part that binds to an antigen; and the constant region,

18        which is the business end of an antibody molecule, for

19        instance, holds it together as a dimer.              So, this is

20        basically another way of looking at it.

21                And then to further define terms that will also

22        emerge later in the testimony, the nomenclature included a

23        description of the variable light chains, so that's the

24        "VL" shown here; and the variable heavy chain.                And then

25        there was also a constant region of the light chain, and a
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 29 of 127 PageID: 22377
                                                                                     29



  1       constant region 1, 2, and 3 of the heavy chain, as well as

  2       a hinge domain.

  3               So, these are operational ways for scientists to

  4       describe what they're working on in different parts of an

  5       antibody.

  6         Q.    Okay.    So just to sum up, "C" stands for constant,

  7       "V" stands for variable, "L" stands for light, "H" stands

  8       for heavy.      Is that right?

  9         A.    That's exactly right.

10          Q.    Okay.    Let's talk about the Fc portion of an

11        immunoglobulin molecule because we'll be seeing a lot of

12        that.    And can you describe how scientists talk about the

13        Fc portion?

14          A.    The Fc portion is the so-called crystallizable

15        portion, and it's the portion that's outlined here in this

16        yellow box that consists of the hinge-CH2 and CH3 domain.

17          Q.    So, let's go back to DDX-1002, and where in

18        etanercept does the extracellular region of the p75 TNF

19        receptor attach to an IgG1 immunoglobulin?

20          A.    So, what I'm showing here, again, is the same

21        demonstrative, the same one that we had at the outset --

22        that I had at the outset.          And that's the extracellular

23        domain of the p75 linked to precisely the hinge-CH2 and CH3

24        portion of a human IgG, and that's etanercept.

25          Q.    Okay.    And can we go to DDX-1022, and when you put
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 30 of 127 PageID: 22378
                                                                                     30



  1       these pieces together, can you explain how etanercept works

  2       to specifically bind TNF?

  3         A.    Yes.    So, this is the same concept actually as the

  4       soluble receptors that work as inhibitors of TNF.                 They can

  5       scavenge or sequester TNF, act as decoys and bind -- they

  6       can scavenge TNF or act as a decoy, and thereby prevent it

  7       from binding to the receptors on the cell, and thereby

  8       prevent the detrimental functions of TNF.

  9         Q.    Okay.    Thank you, Doctor.

10                Why don't we move to your opinions in this case that

11        are related to patent validity, and let's start with a

12        general overview of the perspective that you applied in

13        doing your analysis here.

14                Did you do -- did you apply a certain perspective

15        when you did your analysis of obviousness-type double

16        patenting and obviousness?

17          A.    Yes, I did.

18          Q.    What perspective did you apply?

19          A.    It was the perspective of a person of ordinary skills

20        in the art.

21          Q.    And did you use a particular date?

22          A.    Yes, of course.       It would have -- it was prior to

23        August 1990.

24          Q.    Okay.    So, let's turn to DDX-1024, and this contains

25        the definition that you set forth.            Can you just describe
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 31 of 127 PageID: 22379
                                                                                     31



  1       what the -- what a person of ordinary skill in the art

  2       would have been, in your opinion, as of August 31st, 1990?

  3         A.     In my opinion, it would have been a scientist with an

  4       advanced degree, could be an M.D. or a Ph.D. degree, in

  5       biology, molecular biology, biochemistry, chemistry or a

  6       similar field.      MDs can also acquire knowledge in those

  7       areas.

  8                I would expect this person to have one to two years

  9       of experience in the field of immunology or molecular

10        immunology, including experience with cloning and

11        expression of DNA, protein biochemistry on cell culture,

12        protein purification and immunological assays.

13                 And as I also mentioned earlier, while I was a

14        graduate student at UCSF from 1985 to 1991, I actually

15        performed all of these different Techniques and, therefore,

16        was viewing this as a -- as I -- you know, I was a person

17        of ordinary skill in the art and was also viewing it from

18        that perspective.

19          Q.     And that's because you had an M.D. at that point.                 Is

20        that right, Doctor?

21          A.     I had an M.D. at that point, and was in training for

22        my Ph.D.

23          Q.     Okay.   And you understand Dr. Wall has a --

24        Plaintiff's expert, Dr. Wall, has a definition of person of

25        ordinary skill in the art.          You've seen that.       Right?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 32 of 127 PageID: 22380
                                                                                     32



  1         A.    I've seen that.

  2         Q.    Does it differ in any material respect with your

  3       definition?

  4         A.    It does not.      And if I apply Dr. Wall's criteria, my

  5       opinion would not change.

  6         Q.    Okay.    And you would also still be a person of

  7       ordinary skill in the art.          Is that right?

  8         A.    Just the same.

  9         Q.    Okay.    Let's turn to DDX-1025, and talk about double

10        patenting.      So, you understand you used two different --

11        you looked at two different patent -- sets of patent

12        claims.    Right, Doctor?

13          A.    That's correct.

14          Q.    And which two claim -- which two sets of claims did

15        you look at?

16          A.    One set of claims is summarized on this demonstrative

17        as the psoriasis patents, that's Finck '225, '605 and '631.

18        And the other patent is the Jacobs patent, that's the '690

19        patent.

20          Q.    Okay.    And so, can you just generally explain -- why

21        don't we start with the psoriasis patents.               Can you

22        generally explain what the claims of the psoriasis patents

23        are or what they're directed to?

24          A.    The psoriasis patents are directed to using

25        etanercept to treat psoriatic conditions.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 33 of 127 PageID: 22381
                                                                                      33



  1         Q.    Okay.    And you provided an expert report in this

  2       case.     Isn't that right, Doctor?

  3         A.    That's correct.

  4         Q.    And it included an analysis of the psoriasis patents

  5       in the claims.      Right?

  6         A.    Yes.

  7         Q.    What evidence, apart from your opinion and the

  8       documents you relied on, have you seen related to the

  9       non-obviousness of the patents-in-suit, the claims of the

10        patents-in-suit, as compared to the psoriasis patent

11        claims?

12          A.    I have not seen other evidence offered by plaintiffs'

13        experts.

14          Q.    Okay.    So let's go through just the analysis here to

15        get it into the record.

16                Can you turn to JTX-39.

17          A.    Yes.

18          Q.    Yes?    Okay.    And what is this, Doctor?

19          A.    This is the first of the three Finck patents.                It's

20        the '225 patent by the inventor Barbara Finck, and it's by

21        the Immunex Corporation.

22          Q.    And what is it generally directed to?

23          A.    It's directed to the use of etanercept to treat the

24        psoriatic condition.

25          Q.    Okay.    And if you can turn to JTX-40.           And what is
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 34 of 127 PageID: 22382
                                                                                     34



  1       this patent, Doctor?

  2         A.    This is the second Finck patent, the '605 Finck

  3       patent, again, the same inventor and it is also the Immunex

  4       Corporation.

  5         Q.    And what is this patent directed to?

  6         A.    It's for the use of etanercept to treat the psoriatic

  7       condition.

  8         Q.    Okay.

  9               MS. RURKA:     And then if we turn to JTX-41.

10        BY MS. RURKA:

11          Q.    What is this patent, Doctor?

12          A.    This is the third of the series of Finck patents.

13        It's the '631 patent, also filed by Barbara Finck at the

14        Immunex Corporation, and it also covers the treatment of

15        the psoriatic condition with etanercept.

16          Q.    Okay.    Let's turn to Page 17 of JTX-41.            This is

17        still the '631 patent, and let's take a look at Claim 1.

18        And if you could just walk us through what this claim is

19        directed to.

20          A.    Yes.    So let me explain what this means.            It's a

21        method of treatment comprising administering a dose of

22        TNFR, TNF receptor Fc, to a patient having psoriatic

23        arthritis and/or plaque psoriasis.

24                So this claim refers to a TNF receptor Fc, and it

25        refers to the administration of the TNF receptor Fc as a
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 35 of 127 PageID: 22383
                                                                                     35



  1       drug to a patient.

  2         Q.    Okay.    And the three "wherein" elements, what are

  3       those generally directed to?

  4         A.    So those are elements directed to treatment and

  5       administration.

  6         Q.    Okay.

  7               MS. RURKA:     Let's pull up DTX- -- or DDX -- I'm

  8       sorry -- 1021 -- 1027.         Sorry.

  9       BY MS. RURKA:

10          Q.    We did a -- you prepared a chart here of the

11        different Finck patent claims.           Is that right?

12          A.    Yes.    Because it makes it easier for me to draw a

13        comparison between the claims and also to show their

14        similarity.

15                The main point of this chart is that each of them

16        claims a TNF receptor Fc, shown here in green and blue in

17        the color code that we're using throughout to denote the

18        different fragments of etanercept.            And then it discusses

19        what it should be used for, and here are the three

20        psoriatic conditions, so psoriasis -- ordinary psoriasis,

21        plaque psoriasis or psoriatic arthritis.

22          Q.    Okay.    And how do you know TNFR:Fc is etanercept?

23          A.    In this case for claim construction, I consulted the

24        specifications, which made it clear.

25          Q.    Okay.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 36 of 127 PageID: 22384
                                                                                     36



  1               MS. RURKA:     Let's turn to Page 8 of the exhibit,

  2       starting at Column 4, Line 50.

  3       BY MS. RURKA:

  4         Q.    And what does this tell you that is the definition of

  5       TNFR:Fc?

  6         A.    Yes.    So, I look at the second line here, which

  7       defines that TNFR:Fc, that's the same term that's used in

  8       the claims, a term which as used herein refers to

  9       etanercept.     And then it goes on to describe etanercept the

10        way we have it.       It's a dimer of two molecules of the

11        extracellular portion of the p75 receptor and so forth.

12                But the other main point is the last sentence in this

13        paragraph, which states etanercept is currently sold by

14        Immunex Corporation under the trade name Enbrel.                So that

15        made it very clear to me what is meant.

16          Q.    Okay.    So, let's take a look at Claims 11 and 35.

17        We'll start with Claims 11 and 35 of the '182 patent and

18        how they compare to Claim 1 of the psoriasis patents, and

19        any of the three psoriasis patents, the relevant portions.

20                And can you -- why don't we walk through this, and

21        can you just generally explain what you did here with

22        Claims 1 and 35?       What are we showing here?

23          A.    So --

24          Q.    I mean Claims 11 and 35.         I apologize.

25          A.    With Claims 11 and 35, I summarized the language that
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 37 of 127 PageID: 22385
                                                                                     37



  1       refers to either the extracellular region of the insoluble

  2       p75 TNF receptor and highlighted that in green, and

  3       highlighted the part that refers to the immunoglobulin

  4       aspect, so the heavy chain other than the first domain in

  5       the constant region in blue just to have sort of an easier

  6       assignment.

  7               And I -- since Claim 11 refers back to Claim 1, I

  8       summarized Claim 1 in brackets here in that it made it very

  9       clear that this is the p75 TNF receptor.

10          Q.    Okay.    Let's talk about the green part then first of

11        each of these claims.        And that is, for Claim 11, the

12        extracellular region of the insoluble human -- and then

13        from Claim 1 we know it's the p75 TNF receptor; and then

14        for Claim 35, it's the extracellular region of the p75

15        human tumor necrosis factor receptor amino acid sequence

16        encoded by the cDNA insert, which in Claim 30 and we

17        understand is the p75 TNF receptor.            Right, Doctor?

18          A.    That's exactly right.

19          Q.    How is that disclosed by Claim 1 of any of the

20        psoriasis patents?

21          A.    Claim 1 of the -- of all three of the psoriasis

22        patents cite to a TNF receptor Fc, and the TNF receptor

23        part, as I just discussed, I can say is from etanercept.

24        And etanercept contains the extracellular region of the p75

25        TNF receptor, so it's the same molecule.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 38 of 127 PageID: 22386
                                                                                     38



  1         Q.     Okay.   And Claims 11 and 35 also require all the

  2       domains of the constant region of a human IgG1

  3       immunoglobulin heavy chain other than the first domain of

  4       the constant region.        Right, Doctor?

  5         A.     That's correct.

  6         Q.     And what do you understand that to mean via claim

  7       construction?

  8         A.     So, if I look at -- are you referring to Claim 1 of

  9       the psoriasis patent?

10          Q.     Yeah.   I'm referring to Claims 11 and 35.            And what

11        does the -- you understand there was a claim construction

12        in this case of that part, the blue part of these claims.

13        Right?

14          A.     Yes.

15          Q.     And what is your understanding of that construction?

16          A.     That that is the same as the hinge-CH2-CH3 on the

17        Immunoglobulin 1.

18          Q.     Okay.

19                 MS. RURKA:    And I'll just note for the record that we

20        agreed last night with plaintiffs that it would be

21        exon-encoded hinge.        I think that's the language we used,

22        but okay.

23        BY MS. RURKA:

24          Q.     So where is that disclosed then in the claims, Claim

25        1, of any of the psoriasis patents, Doctor?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 39 of 127 PageID: 22387
                                                                                     39



  1         A.    Because the psoriasis patents in Claim 1 again refer

  2       to TNF receptor Fc or etanercept, all I had to do was look

  3       at the construction of the Fc portion of etanercept, which

  4       is the hinge-CH2 and CH3 domain.            So it's the same domain.

  5         Q.    Okay.    And so, the last part is, Wherein said protein

  6       specifically binds human TNF.

  7               That provision is from the independent Claims 1 and

  8       30, and is read into Claims 11 and 35.             You understand

  9       that.    Right, Doctor?

10          A.    That's correct.

11          Q.    Okay.    And you understand that that means strongly

12        and stably binds TNF, according to construction.                Right?

13          A.    I understand that.

14          Q.    Okay.    Where is that disclosed in the claims of the

15        psoriasis patents?

16          A.    Since the claims of the psoriasis patents cite to

17        etanercept or the TNFR:Fc, that is a molecule that

18        inherently and specifically binds human TNF.               That's the

19        whole point of etanercept.          And so it's an inherent

20        property of etanercept.

21          Q.    And how do you know it's an inherent property of

22        etanercept?

23          A.    So, I would, of course, know this as a person of

24        ordinary skill in the art, but I can also consult the

25        packaging sheet for etanercept to further support this
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 40 of 127 PageID: 22388
                                                                                     40



  1       point.

  2         Q.     Okay.   Let's turn to DTX-44 in your binder.             And, Dr.

  3       Blobel, what are we looking at here?

  4         A.     This is part of the packaging insert for etanercept.

  5         Q.     Okay.   Did you review and rely on this in forming

  6       your opinions?

  7         A.     Yes, I did.     And I would need to see the portion

  8       right below this.

  9                MS. RURKA:    Can we look at the indications and usage?

10        BY MS. RURKA:

11          Q.     And what does this tell a person of ordinary skill in

12        the art about the inherent properties of etanercept?

13          A.     The very first sentence is, Enbrel or etanercept is a

14        tumor necrosis factor blocker.

15                 And so, that says that it binds specifically TNF-a,

16        so it's an inherent property of etanercept.

17          Q.     Okay.

18                 MS. RURKA:    And let's go back to JTX-41, which is

19        again the Finck -- the psoriasis '631 patent.

20        BY MS. RURKA:

21          Q.     And if you could turn to Page 8, Column 4, starting

22        at Line 57.      And this is right below what we just looked

23        at.

24                 And can you tell me what this teaches about the

25        inherent properties -- this portion teaches about the
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 41 of 127 PageID: 22389
                                                                                     41



  1       inherent properties of etanercept when it's used to treat

  2       psoriasis?

  3         A.     Yes.    The sentence starting here, Because the p75

  4       receptor protein that it incorporates binds not only to

  5       TNF-a but also to cytokine, it says that it binds

  6       specifically to TNF-a.

  7                MS. RURKA:    So if we go back to the slide DT -- I'm

  8       sorry -- DDX-1028.

  9       BY MS. RURKA:

10          Q.     So what about -- can you offer your summary of your

11        opinion on whether the psoriasis patent claims rendered the

12        asserted Claims 11 and 35 of the '182 patent obvious?

13          A.     Yes.    In my view, the psoriasis claims, in fact,

14        since they claim etanercept, they render the extracellular

15        portion of the p75 TNF receptor coupled to the IgG1

16        hinge-CH2-CH3 domain that is etanercept, so, it renders

17        Claim 11 and 35 of the '182 patent obvious and invalid.

18          Q.     Okay.

19                 MS. RURKA:    So let's turn to Claims 12 and 36, which

20        are the last two asserted claims of the '182 patent.

21        BY MS. RURKA:

22          Q.     And you prepared a chart again, Doctor.             Is that

23        right?

24          A.     Yes, I did.

25          Q.     Okay.    This is DDX-1030.      And each of these depends
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 42 of 127 PageID: 22390
                                                                                     42



  1       from claim -- Claim 12 depends from Claim 11; Claim 36

  2       depends from Claim 35.         Correct?

  3         A.    That's correct.

  4         Q.    And so, you have additional elements here that you

  5       have highlighted.       Can you describe what the additional

  6       elements are?

  7         A.    Yes.    What I've highlighted here are essential

  8       components of making a drug, basically.              So a drug has to

  9       have a pharmaceutical composition and it has to be in a

10        pharmaceutically acceptable carrier material.

11                And in Claim 1 of the psoriasis patent, there is a

12        reference to a method of treatment.

13          Q.    And how does that relate to the elements of Claims 12

14        and 36 of the '182 patent?

15          A.    To be able to use etanercept for treatment of

16        patients, it would be obvious that it has to have an

17        appropriate pharmaceutical composition and a

18        pharmaceutical -- and be in a pharmaceutically acceptable

19        carrier material.

20          Q.    Okay.

21                MS. RURKA:     So let's turn to the '522 patent.

22        BY MS. RURKA:

23          Q.    And have you prepared a chart comparing the asserted

24        claim of that to the psoriasis patents?

25          A.    Yes, I have.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 43 of 127 PageID: 22391
                                                                                     43



  1         Q.    Okay.    Let's --

  2               MS. RURKA:     This is DDX-1031.

  3       BY MS. RURKA:

  4         Q.    Okay.    So there are a lot of words on this page.

  5       It's Claims 3 and 8.        Can you just generally talk about

  6       what the green part is again?

  7         A.    Yeah.    I highlighted the language in green from Claim

  8       1 because it is rather cumbersome, but I can say that this

  9       is the same as what we just discussed previously.                 It's the

10        p75 extracellular domain of the TNF receptor is the green

11        part, and the blue part is the portion of the IgG that

12        consists of the hinge-CH2 and CH3 domain.              So that's how

13        it's summarized by color-coding.

14          Q.    Okay.    Is that -- how does the psoriasis patents

15        relate to that, those two portions of these claims?

16          A.    Since the psoriasis patents claim etanercept, it's

17        the same molecule.

18          Q.    Okay.    And in the orange here we have some extra

19        elements.     Part (a) would be, Culturing a host cell

20        comprising a polynucleotide, wherein the polynucleotide

21        encodes a protein; and then, Purifying an expression

22        product of the polynucleotide from the cell mass or the

23        culture medium.

24                And those are additional elements that are in the

25        '522 patent claims.        Right, Doctor?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 44 of 127 PageID: 22392
                                                                                     44



  1         A.    That's correct.

  2         Q.    Would those be obvious in view of what is disclosed

  3       in the psoriasis -- or what is the claimed in the psoriasis

  4       patents?

  5         A.    Yes, that would have been obvious.

  6               And so, to just describe this briefly, the main

  7       difference between the '522 and the '182 is that the '522

  8       patent contains a method of production.

  9               And, of course, if you would like to generate

10        something like etanercept, you would have to produce it,

11        meaning you would have to culture a host cell comprising a

12        polynucleotide, very similar to the demonstrative that I

13        showed earlier, wherein the polynucleotide encodes a

14        protein that consists of etanercept; and you would have to

15        purify the expression construct and product from the cell

16        or culture medium.

17                So those two points I had summarized on my earlier

18        demonstrative what you would need to do to make a medicine.

19        It's summarized here and, of course, it's very obvious, and

20        also obvious to me, that if you were to make etanercept,

21        you would have to go through these steps.

22                So that's an obvious -- that's obvious that one would

23        have to do this.

24          Q.    Okay.

25                MS. RURKA:     And then let's turn to the last asserted
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 45 of 127 PageID: 22393
                                                                                     45



  1       claim, which is Claim 10 of the '522 patent.

  2       BY MS. RURKA:

  3         Q.    And that one depends from Claim 8, so it contains all

  4       the elements of Claim 8, and it adds the host cell being a

  5       CHO cell.     So what is a CHO cell, Doctor?

  6         A.    A CHO cell was one of the major cell types that was

  7       used by scientists at the time and, so, it would have been

  8       an obvious choice for that reason to use to make etanercept

  9       with.

10          Q.    Okay.    So can you provide a summary of your opinion

11        with respect to double-patenting of the '522 patent claims

12        in view of Claim 1 of any of the psoriasis patents?

13          A.    The '522 patent is invalid in light of Claim 1 of any

14        of the psoriasis patents.          That's my opinion.

15          Q.    Okay.    So let's -- so that's the psoriasis patents.

16                Why don't we move on to double-patenting on the

17        Jacobs patents, which is the second set that you have

18        listed here.      And can we turn to JTX-42 in your binder?

19                And, Doctor, what is this document?

20          A.    This is the Jacobs patent.          It's the '690 patent

21        filed by a Cindy Jacobs and a Craig Smith, also from the

22        Immunex Corporation.

23          Q.    And what is this generally directed to?

24          A.    This is generally directed to etanercept basically,

25        and it's used for treatment of TNF-dependent pathologies.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 46 of 127 PageID: 22394
                                                                                     46



  1         Q.    Okay.

  2               MS. RURKA:     So let's turn to Claim 3, which is on

  3       page -- thank you.        I didn't know what page it was on.

  4       BY MS. RURKA:

  5         Q.    The Claim 3 of the '690 patent, is this the one you

  6       relied on in forming your opinion?

  7         A.    That's correct.

  8         Q.    Okay.    So why don't we talk through this claim.              Can

  9       you generally give us an idea of what the claim is about

10        and what the pieces of the claim are?

11          A.    Yes, I can.      It discusses a method for lowering the

12        levels of active TNF in a mammal in need thereof, which

13        comprises administering to said mammal a TNF-lowering

14        amount of a chimeric antibody comprising the TNF receptor

15        comprising the sequence of amino acids 3 to 163 of SEQ ID

16        NO: 1 fused to the constant domain of an immunoglobulin

17        molecule.

18          Q.    So what does "chimeric antibody" mean?

19          A.    A chimeric antibody in this case refers to an

20        antibody in which a receptor is coupled to a part of an IgG

21        molecule, so it's a chimeric fusion protein.

22          Q.    Okay.    And what does amino acids 3 through 163 of SEQ

23        ID NO: 1 refer to?

24          A.    That is, as the wording in the sentence also

25        indicates, that's a sequence.           So the sequence is comprised
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 47 of 127 PageID: 22395
                                                                                     47



  1       within a larger sequence.          The sequence 3 to 163 is

  2       comprised within the extracellular domain of the p75 TNF

  3       receptor.

  4         Q.    Okay.    And then the last part says, Fused to the

  5       constant domain of an immunoglobulin molecule.                And what

  6       does that refer to?

  7         A.    That refers to the hinge-CH2 and CH3 on the

  8       immunoglobulin molecule.

  9         Q.    Okay.    How did you determine what this claim means?

10          A.    In this case, I had to consult the specifications to

11        undergo a claim construction.

12          Q.    Okay.    Thank you.

13                MS. RURKA:     So let's turn to Page 3 of JTX-42, which

14        is still the '690 patent.

15        BY MS. RURKA:

16          Q.    And what is this Figure 1 showing?

17          A.    This Figure 1 is essentially etanercept or

18        it is etanercept.       So you can see here the soluble portion,

19        the extracellular domain of the p75 TNF receptor and on the

20        lower side you can see exactly the hinge-CH2 and CH3 domain

21        of a human IgG basically.          And this would be one copy in

22        the end in the etanercept itself or the recombinant human

23        TNF receptor/Fc protein.         This forms a dimer with two arms

24        of the TNF receptor coupled again to the hinge-CH2 and CH3

25        domain.     So this is etanercept.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 48 of 127 PageID: 22396
                                                                                     48



  1         Q.     Okay.   And let's turn to Page 16 of JTX-42.             And

  2       let's take a look at Example 2.           And what is Example 2

  3       related to, Doctor?

  4         A.     So, Example 2 describes the construction and

  5       expression of soluble human TNF receptor:Fc, and it

  6       describes the recombinant protein, the TNFR:Fc.                It cites

  7       very clearly to Figure 1 so that made it clear to me what

  8       it is.     And it also has sequence information that further

  9       confirms this point.

10          Q.     Okay.   And let's turn to Example 4, which is on

11        Page 18.     And what is Example 4 related to, Doctor?

12          A.     Example 4 is related to the usage of the TNFR

13        etanercept in this case and there are really two points I'd

14        like to emphasize.        One is that this is supposed to be used

15        for arthritis and for rheumatic or inflammatory condition.

16                 And then that's further emphasized at the end of the

17        first paragraph where the TNF receptor, the recombinant

18        human TNFR:Fc, which I just defined as etanercept, is used

19        to suppress the effects of antigen-induced arthritis in

20        rats.

21          Q.     Okay.   And you've looked at Examples 5 and 6 in this

22        patent specification.        Correct?

23          A.     Yes, I have.

24          Q.     And what are those two examples related to?

25          A.     They're also related to treating arthritis,
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 49 of 127 PageID: 22397
                                                                                     49



  1       inflammatory arthritis, essentially just different forms of

  2       it.

  3         Q.    Okay.

  4               MS. RURKA:     And can we go to Page 13, Column 7,

  5       starting at Line 54 through the end of that paragraph.

  6       Just through the end of the paragraph.             There you go.

  7       BY MS. RURKA:

  8         Q.    And here it says, this is part of the specification,

  9       One specific example of a TNFR:Fc fusion protein is

10        disclosed in SEQ ID NO: 3 and SEQ ID NO: 4.               And what

11        protein is that?

12          A.    It's etanercept.

13          Q.    Thank you.     Let's take a look at the file history.

14        You looked at the file history to conduct your claim

15        construction of this claim.          Isn't that right?

16          A.    That's correct.

17          Q.    Okay.    So let's take a look at that and let's turn to

18        DTX-55 in your binder.

19                And what is this, Doctor?

20          A.    This is a file history of the '690 patent which was

21        called the '229 at the time, and it is related to using

22        this as a method for treating TNF-dependent inflammation.

23          Q.    So this is a portion of the '690 patent file history.

24        Is that right?

25          A.    That's what it is.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 50 of 127 PageID: 22398
                                                                                     50



  1         Q.    Okay.    So let's take a look at the second -- I'm

  2       sorry -- Page 5 of these remarks.

  3               MS. RURKA:     And pull up -- yes, that paragraph there

  4       right before the rejection response.

  5       BY MS. RURKA:

  6         Q.    So what are they telling -- you understand they were

  7       responding to a rejection from the Patent Office to their

  8       claims.    Immunex was responding to the rejection of the

  9       patent from the Patent Office to their claims.                Right?

10          A.    Yes, I understand that.

11          Q.    Okay.    And what did they -- how did they respond to

12        the Patent Office?

13          A.    They responded essentially by emphasizing the

14        usefulness of this to treat arthritic condition in humans

15        and that's shown in the sentence starting here:

16                Indeed, Dr. Moreland declares that the recombinant

17        soluble TNFR:Fc, which is etanercept, fusion protein is

18        well tolerated and the rheumatoid arthritis patients showed

19        trends of improvement in painful and swollen tender joint

20        counts and biological indicators of inflammation.

21                So this very clearly showed a usage for etanercept to

22        treat rheumatic diseases.

23          Q.    Okay.    And the last sentence says:          Clearly the

24        claimed method possesses patentable utility.

25                Do you see that?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 51 of 127 PageID: 22399
                                                                                     51



  1         A.    Yes.

  2         Q.    What are they telling the Patent Office about what

  3       their claimed method is?

  4         A.    The claimed method is to treat patients suffering

  5       from inflammatory conditions such as rheumatoid arthritis

  6       with etanercept, and they claim that this is patentable.

  7         Q.    Okay.    So let's do the comparison of the asserted

  8       claims of the '182 patent to Claim 3 of the Jacobs '690

  9       patent under your construction, Doctor.              Okay.

10          A.    Yes.

11          Q.    And I know Dr. Wall provided a different construction

12        and we can get to that when you're talking about your

13        obviousness opinion.        Is that all right?

14          A.    That's fine.

15          Q.    Okay.    So let's go to DDX-1035.         And again, you've

16        color coded the chart here, Doctor.            Is that right?

17          A.    Yes, exactly the same as I did earlier.              We've got

18        the green extracellular portion of the p75 TNF receptor and

19        in blue it's the Fc portion of an IgG1.

20          Q.    Okay.    And where is the p75 TNF receptor

21        extracellular region claimed in Claim 3 of the Jacobs '690

22        patent?

23          A.    The Jacobs '690 patent Claim 3 describes a TNF

24        receptor comprising the sequence of amino acids 3 to 163 of

25        SEQ ID NO 1.      So, because of the word "comprising," this is
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 52 of 127 PageID: 22400
                                                                                      52



  1       a sequence that is contained in the full length

  2       extracellular region of the p75 TNF receptor.

  3         Q.    Did the art in 1990 teach a person of skill to use

  4       the entire extracellular region of p75 receptor?

  5         A.    Yes, it did.

  6         Q.    Okay.    So let's turn to JTX-65 in your binder.              And

  7       can you identify this patent, Doctor?

  8         A.    Yes, I can.      This is the '760 patent by Craig Smith

  9       at Immunex, so, it's what we refer to as the Smith patent.

10          Q.    Okay.    And do you know how this relates to the '690

11        patent?

12          A.    The two are related to one another and the '760

13        patent is a precursor of the '690 patent.

14          Q.    Okay.    Let's turn to Page 9 of JTX-65 and let's take

15        a look at Column 2, Line 36, to the summary of the

16        invention.      And can you just generally discuss what they're

17        summarizing their invention is in the '760 patent?

18          A.    Yes.    In a very general sense, they are describing

19        isolated TNF receptors and DNA sequences and how to use

20        them basically to make fusion proteins such that you can

21        make biologically active TNF receptor molecules.

22          Q.    And which TNF receptor is the subject matter of this

23        Smith '760 patent?

24          A.    So, this is the Smith patent, obviously from Immunex,

25        and a major breakthrough actually was the publication of
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 53 of 127 PageID: 22401
                                                                                     53



  1       the p75 TNF receptor sequence by Dr. Smith in 1990.

  2         Q.    Okay.    So let's turn to Page 4.         Does this --

  3       this discloses that sequence as well?

  4         A.    Yes, it does.

  5         Q.    Okay.    So, we're at Figure 2A and Page 4 of the '760

  6       patent.    And why don't you give -- why don't we orient the

  7       Court first.      Can you just tell us what we're looking at

  8       here, what all these letters are?

  9         A.    Yes, I can.      And this is one of the cumbersome ways

10        that scientists like to present their sequences.                It's not

11        that hard to understand.         Basically, you have both the DNA

12        sequence, which is the single-letter code with four

13        different letters, where a triplet will encode an amino

14        acid.     And then you have the amino acid shown in the

15        three-letter code that's tried to match up here.                But

16        basically you have three codons of DNA encoding for one

17        amino acid residue, and that's the genetic code which is

18        actually quite easy to see on this figure.

19          Q.    Okay.    So, we have multiple pairs of rows here so why

20        don't we pull up one pair and we'll walk through just which

21        parts are which.

22                MS. RURKA:     Can you pull up the one that has the

23        number "222" next to it?         Thank you, Mr. Haw.

24        BY MS. RURKA:

25          Q.    Okay.    So we have two -- a pair of rows here.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 54 of 127 PageID: 22402
                                                                                     54



  1       There's a top row and a bottom row with different letters.

  2       Right?

  3         A.     That's correct.

  4         Q.     Okay.    What is the top row?

  5         A.     So this is really quite a nice self-explanatory way

  6       to show the genetic code.          Again, on top you can see the

  7       DNA sequence.       So, for instance, these three "Cs" over here

  8       encode for the protein -- the amino acid, which is shown on

  9       the lower row, proline, and "TAC" will encode for "TYR",

10        which is tyrosine.

11                 And this is essentially how scientists will present a

12        protein that's been cloned because it's just an unambiguous

13        identifier.       You have both the DNA sequence and that gives

14        you the exact series and order of beads on a string of the

15        amino acids.       That's what this is.

16          Q.     Okay.    So the bottom row then is the amino acid

17        sequence.     Is that right?

18          A.     That's correct.      And that's why the numbers are

19        different.       You have 222 referring to the start of the DNA

20        sequence up here, and the 23 essentially refers to the

21        start of, in this case, the mature protein.

22          Q.     Okay.    So, why don't we just talk really briefly

23        about the numbers a little bit more carefully.

24                 Is it correct that that number 222 is -- refers to

25        the C, which is the last letter on the DNA sequence there
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 55 of 127 PageID: 22403
                                                                                     55



  1       that's shown in this row?          Is that right?

  2         A.    Yes.    That's exactly correct.         And the 23 would refer

  3       to the tyrosine at the end of this row.              And so, if, as is

  4       also in the specifications of this patent, somebody

  5       indicates a sequence length or an end for a sequence, you

  6       would know exactly where to find that.

  7         Q.    By the number?

  8         A.    By the numbers.       So, if it's 235, you could go there

  9       and say this is where a protein stops.

10          Q.    Okay.    Let's turn to Page 13 then of JTX-65, starting

11        Column 9, Line 23.

12                MS. RURKA:     And if you can pull up that provision.

13        BY MS. RURKA:

14          Q.    And here we -- here we have -- this is what this

15        says, The resulting protein is referred to as a soluble

16        TNFR molecule which retains its ability to bind TNF.                 A

17        particularly preferred soluble TNFR construct is TNF

18        r-delta 235, the sequence of amino acids 1 through 235 of

19        Figure 2A which comprises the entire extracellular region

20        of TNFR, terminating with ASP-235 immediately adjacent the

21        transmembrane region.

22                So that's a lot of words.          Can you kind of break it

23        down in layman's terms as to what they're describing here

24        as the particularly preferred portion of the TNF receptor

25        to use?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 56 of 127 PageID: 22404
                                                                                     56



  1         A.     Sure.    It's a lot of words.       It's quite simple in the

  2       end.     So first of all, I'd like to note that the number 235

  3       is mentioned three times, so that's where the sequence

  4       stops.     And what's conceptually important is that it stops

  5       immediately adjacent to the transmembrane domain.

  6                So if you think back to the demonstrative with the

  7       scissors I showed you earlier, if you would cut the

  8       molecule off such that you release the entire business end,

  9       that's exactly where you would cut it off, at this 235.

10        And it generates a soluble form of the receptor so that's

11        something that can actually go away from the cell barrier

12        and bind TNF and prevent it from binding to cells.

13                 So really because the Jacobs patent builds on this

14        one, I think in my view, this -- or this just very clearly

15        describes the type of construct that is meant in the Jacobs

16        patent, and that's exactly the part that is in etanercept.

17        And it's the one as a POSA even that I would choose because

18        it makes the most sense to use the entire extracellular

19        domain.

20          Q.     Okay.    So let's talk -- turn back to DDX-1035, and

21        we'll talk about the second part of the claim which is the

22        blue part.       And where is the blue part in claims -- all the

23        domains is generally the blue part of Claims 11 and 35.

24        And where is that disclosed in Claim 3 of the Jacobs

25        patent?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 57 of 127 PageID: 22405
                                                                                     57



  1         A.    It's disclosed in the part of the sentence that's

  2       highlighted in blue, so, it's the constant domain of

  3       immunoglobulin and molecule.          And again, recall that I

  4       consulted the figure in claim construction where it very

  5       clearly shows me that it's the hinge coupled to the CH2 and

  6       CH3 element.

  7         Q.    Okay.    And which type of immunoglobulin molecule

  8       would a person of ordinary skill in the art have selected

  9       as an obvious choice to use for this construct of Claim 3

10        of the Jacobs patent?

11          A.    So, obvious choice would have been an immunoglobulin

12        in one.    There are a number of different immunoglobulins

13        but that's the one that's by far the most common.                 And we

14        have the most IgG1, so, it was therefore also best

15        understood and would have been an obvious choice for that

16        reason.

17          Q.    And you said "we have the most IgG1."             What did you

18        mean by that?

19          A.    Yes.    I'm sorry.     I mean that in our bodies and in

20        circulation we, of course, have different types of

21        immunoglobulins.       But the concentration of the IgG1 is the

22        highest and that's why it is -- was the best studied and

23        best understood and would have been an obvious choice.

24          Q.    Okay.    So let's go back to JTX-65, Page 13.             Again

25        we're in the Smith '760 patent.           And let's go to Column 10,
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 58 of 127 PageID: 22406
                                                                                     58



  1       Line 57.

  2               And what -- so here it says, For example, chimeric

  3       TNFR IgG1 may be produced from two chimeric genes.

  4               And what is this telling you -- telling a person of

  5       ordinary skill in the art in 1990 about what sort of

  6       immunoglobulin to use?

  7         A.    So, in this case it also simply spells out that the

  8       TNF receptor should be fused in this case to an IgG1.

  9         Q.    Okay.    Let's go back to DDX-1035.          And so the last

10        part of these two claims is, Wherein said protein

11        specifically binds human TNF.           And where is that disclosed

12        in Claim 3 of the Jacobs '690 patent?

13          A.    Claim 3 of the Jacobs '690 patent calls for a method

14        in which a TNF-lowering amount of etanercept is given to a

15        mammal.    And so it's obvious then -- I'm sorry, this is an

16        inherent property, of course, of a TNF receptor, that it

17        will bind to TNF.       So it's an inherent property of

18        etanercept, that it will do this.

19          Q.    Okay.    So let's turn to Claims 12 and 36, and we'll

20        do the same analysis as we did with the psoriasis patents.

21                As you recall, Claim 12 and 36 both talk about a

22        pharmaceutically-acceptable carrier material and a

23        pharmaceutical composition.          And how is that -- where is

24        that disclosed in the Jacobs '690 patent, Claim 3?

25          A.    It's essentially the same analysis because the Jacobs
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 59 of 127 PageID: 22407
                                                                                     59



  1       also covers etanercept.         It's obvious that you would have

  2       to prepare it and put etanercept in a

  3       pharmaceutically-acceptable carrier material.               It's an

  4       obvious component.

  5         Q.    Okay.    And then let's turn to the claims of the '522

  6       patent, and we'll take a look at Claims 3 and 8.                And again

  7       we're looking at the same chart as before, but we have --

  8       as before with the psoriasis patents, but instead we have

  9       Claim 3 of the Jacobs '690 patent.

10                How does Claim 3 of the Jacobs '690 patent relate to

11        and render obvious the claims of Claims 3 and 8 of the '522

12        patent?

13          A.    So my analysis is exactly the same.             I could go

14        through it but I can also simply say my analysis is the

15        same as for the '182 patent and Claim 3 of the Jacobs

16        patent renders the Claim 3 in aids of the '522 patent

17        invalid.

18          Q.    Is it correct that the methods of making are the same

19        methods that you described with respect to the psoriasis

20        patents?

21          A.    Yes, that's correct.

22          Q.    Okay.    And then finally, let's look at Claim 10, and

23        that is CHO cell.       And does your analysis differ in any

24        respect with the CHO cell as it does with the psoriasis

25        patent claims?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 60 of 127 PageID: 22408
                                                                                     60



  1         A.    It does not.      The CHO cell was a very widely-used

  2       cell at the time.       Still is.      Would have been an obvious

  3       choice to make.

  4         Q.    Okay.    Thank you, Doctor.

  5               MS. RURKA:     I'm not sure if it makes sense to take an

  6       afternoon break now or --

  7               THE COURT:     We can do that.       It's 3:00.      No.   That's

  8       fine.    If it's a good time for you to break, we can take

  9       our break for ten minutes.           I plan to go until five today

10        so this is a decent time to do that.

11                MS. RURKA:     Okay.

12                THE COURT:     And then you're going to continue with

13        this witness you think until the conclusion, or how much

14        longer do you think?

15                MS. RURKA:     It will probably be maybe another hour.

16                THE COURT:     Okay.    So let's take a break here.           If we

17        need a five-minute break before we start the cross, we'll

18        do that as well, too.        Okay.     Thank you.     You may step down

19        from the stand.       Thank you.

20                (A recess is taken.)

21                THE COURT:     Have a seat, everyone.         Let's continue.

22                MS. RURKA:     Thank you, your Honor.

23        BY MS. RURKA:

24          Q.    Doctor, so let's move to your obviousness opinion.

25        And we talked earlier about the level of ordinary skill in
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 61 of 127 PageID: 22409
                                                                                     61



  1       the art and that's the perspective you applied here as

  2       well, Doctor?

  3         A.    Correct, exactly the same.

  4         Q.    Okay.    So let's move on to the scope and content of

  5       the art.     As of August 1990, in informing your opinions,

  6       did you consider that?

  7         A.    Yes, I did.

  8         Q.    Okay.    First of all, let's start with TNF and the TNF

  9       receptors, because that's kind of the topic of the day.

10                What was the level of interest in TNF as a target in

11        August of 1990?

12          A.    It's fair to say that it was really a very hot

13        target, so, the level of interest was tremendous also in

14        major companies involved in biotech.

15          Q.    Do you have any references that can reflect the state

16        of the art at the time with respect to TNF?

17          A.    Yes, I do.

18          Q.    Okay.    Let's take a look at DTX-75, which is the

19        Brennan 1989 paper.        And can you identify this publication?

20          A.    This publication is in a very highly-respected

21        journal called The Lancet, the medical journal.                It was

22        published in July 1989 and it is related to the function of

23        TNF.   The author, first author was Fionula Brennan.                And

24        the title of the paper is Inhibitory Effect of TNF-Alpha

25        Antibodies on Synovial Cell Interleukin-1 Production in
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 62 of 127 PageID: 22410
                                                                                     62



  1       Rheumatoid Arthritis.

  2         Q.    Doctor, did you rely on this in reaching your opinion

  3       regarding what the state of the art was in 1990?

  4         A.    Yes, this is a very good example.            And if we turn to

  5       the -- if I turn to the summary actually, I can highlight

  6       some of the key points of this particular paper.

  7         Q.    Please do.

  8         A.    The summary outlines the essence of this study, which

  9       is on the effect of tumor necrosis factor alpha antibodies

10        on synovial cell interleukin-1 production that was

11        investigated in patients with rheumatoid arthritis, seven

12        patients, and in seven patients with osteoarthritis.

13        Interleukin-1 is another inflammatory cytokine so these are

14        indicators for inflammation.

15                And I would then also like to highlight the last

16        sentence, which is the summary of this manuscript.                 And it

17        states, In rheumatoid arthritis, TNF Alpha may be the main

18        inducer of IL-1 -- again, another pro-inflammatory

19        mediator -- and anti-TNF alpha agents may be useful in

20        treatment.

21                So, a paper in a major medical journal in July 1989,

22        and this was one of several.

23          Q.    And what is this telling you?           In layman's terms,

24        what is this teaching a person of skill in the art?

25          A.    It teaches that rheumatoid arthritis, which is a
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 63 of 127 PageID: 22411
                                                                                      63



  1       debilitating autoimmune disease, that TNF may be a major

  2       target for treatment of rheumatoid arthritis and that

  3       anti-TNF agents may be very useful in that treatment.                  So

  4       it provides a very strong incentive to identify good or

  5       better inhibitors of TNF-a.

  6         Q.    Okay.    So let's turn to JTX-62 in your binder.              And

  7       this is a patent application, European Patent Application.

  8       And did you review or rely on this, Doctor, in informing

  9       your opinions?

10          A.    Yes, I did.

11          Q.    Can you just generally describe what this patent

12        application is directed to?

13          A.    Yes.    This is a patent application that was filed in

14        1988, in September of 1988, and it's directed to tumor

15        necrosis factor inhibitory protein and its purification.

16        And it is directed essentially to the same idea of using

17        TNF blockers to treat inflammatory diseases.

18          Q.    Okay.    And what was the date this application was

19        published?

20          A.    So it was published in -- the date of filing was in

21        1988.

22          Q.    And I'm sorry.       If you --

23          A.    September 1988.

24          Q.    And if you go down to "date of publication of

25        application," what's the date there?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 64 of 127 PageID: 22412
                                                                                     64



  1         A.    On the 22nd of March, 1989.

  2         Q.    Okay.    And let's turn to Page 2 of JTX-62 and take a

  3       look at Lines 16 through 34 -- I'm sorry, 16 through 24.

  4               Okay.    So, can you explain what this portion of the

  5       specification of this application is teaching with respect

  6       to TNF?

  7         A.    Yes.    So, one reason to highlight this section is to

  8       further emphasize how well it was recognized that TNF is a

  9       target.    Let me just read these lines.           Quite clearly both

10        TNF-alpha and TNF-beta have also effects which can be

11        extensively deleterious.         There is evidence that

12        overproduction of TNF-alpha can play a major pathogenic

13        role in several diseases.

14                And then without further reading, you know, all the

15        details, I would just like to highlight rheumatic diseases,

16        which is a major, major disease area caused by TNF.

17                And then there are graft-versus-host disease

18        mentioned here.       And it's also called "anorexia," caused by

19        a different effect of TNF.          But the main point is that

20        rheumatic diseases were recognized as a TNF-dependent

21        pathology that was in need of TNF inhibitors.

22          Q.    And does this publication teach you methods for

23        addressing the overproduction of TNF?

24          A.    Yes, it does.

25          Q.    What does it teach?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 65 of 127 PageID: 22413
                                                                                     65



  1         A.    It teaches to use the soluble extracellular domain of

  2       TNF receptors for this purpose.

  3         Q.    Okay.

  4               MS. RURKA:     Let's go to Lines 57 through 58, on

  5       Page 2 as well.

  6       BY MS. RURKA:

  7         Q.    And what is this telling you down here?              The present

  8       invention provides TNT inhibitory protein, salts,

  9       functional derivatives and active fractions thereof, which

10        can antagonize the effects of TNF.

11          A.    Yes.    So it tells you that -- and this should of

12        course be TNF not TNT -- that TNF inhibitory protein could

13        be used to block the effects of TNF such as in rheumatoid

14        arthritis.

15          Q.    What was the level of TNF receptors as of

16        August 1990?

17          A.    The level of interest?

18          Q.    Yeah, the level of interest.           I apologize.      Yes.

19          A.    The level of interest in TNF receptors was very high

20        at the time, and different groups coming from very

21        different directions were interested in this area.

22                MS. RURKA:     Okay.    So let's take a look at DDX-1042.

23        BY MS. RURKA:

24          Q.    And can you discuss the institutions on here and what

25        they were doing in this area?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 66 of 127 PageID: 22414
                                                                                     66



  1         A.    Yes.    I've highlighted three major institutions that

  2       were, and in part still are, active in biotech, so there's

  3       of course Genentech, which was interested.               There was

  4       Immunex that we've begun discussing.             There was Roche that

  5       we've also discussed.        And the patent that we were just

  6       looking at was from the premiere science institution in

  7       Israel, the Weizmann Institute.

  8         Q.    Okay.    And that was the Wallach '378 publication that

  9       came out of that?

10          A.    Yes, that was exactly the patent that we just looked

11        at.    And then subsequently papers were published to follow

12        up on that work.

13          Q.    Okay.    So why don't we take a look at a timeline and

14        kind of just walk through what the development of TNF

15        receptors was before August of 1990, and this starts with

16        DDX-1043.

17                And, Doctor, why don't you -- can you tell us kind of

18        the first major development in TNF receptor research that

19        occurred before August 1990?

20          A.    Yes.    So what I've done here is essentially

21        summarized the timeline and the different types of efforts

22        that were pursued at the time.

23                We just discussed the September 1988 Wallach patent

24        publication, that's JTX-62.          And in 1989 that was followed

25        by a publication by Engelmann, who is one of the authors in
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 67 of 127 PageID: 22415
                                                                                     67



  1       the patent, 1989.       That's JTX-46.       And in January 1990

  2       there was another paper with Engelmann as first author,

  3       that's JTX-47.

  4               The topic of these papers was the identification of

  5       inhibitors of TNF, and those were the extracellular domains

  6       of the TNF receptors is what they realized later.

  7         Q.    Okay.

  8         A.    And actually -- I'm sorry -- they realized in these

  9       papers they spelled this out.

10          Q.    Okay.

11                MS. RURKA:     So let's go to DDX-1044.

12        BY MS. RURKA:

13          Q.    What was the next step or major milestone in research

14        relating to these TNF receptors?

15          A.    The second type of effort was directed towards

16        understanding what these TNF inhibitors were.               And without

17        going into detail, there was a series of two papers

18        actually, September 1989, Hohmann, JTX-63, and April 1990

19        Brockhaus, JTX-22, that used antibodies and cell types to

20        characterize the different types of TNF receptors.                 And

21        they concluded at the time that there are at least two

22        different types.

23                MS. RURKA:     Let's go to DDX-1045.

24        BY MS. RURKA:

25          Q.    And can you discuss the next major milestone in this
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 68 of 127 PageID: 22416
                                                                                     68



  1       research?

  2         A.    Yes.    The disclosures of papers that we just

  3       discussed were focused on inhibitors, and so that was a

  4       very important concept here.

  5               But the other way that scientists were addressing TNF

  6       receptors was by trying to clone them.             And in this

  7       particular case, the sequence of the p55 TNF receptor was

  8       published simultaneously in this same issue of a high

  9       profile journal that's called Cell.

10                In 1990 there was a paper by Schall, JTX-64.               That

11        was from Genentech.        And then in the same issue a paper by

12        Loetscher, 1990.       That's JTX-21.       And that was from Roche.

13          Q.    So is it correct to say that both Genentech and

14        Roche, the inventors, published on the same day the -- in

15        the same issue, the amino acid sequence for the p55?

16          A.    Yes, simultaneous publication.

17          Q.    Okay.    What was the next milestone with respect to

18        TNF receptor sequences?

19          A.    The next milestone was reached shortly thereafter.

20        Again, the previous studies had identified two different

21        types of TNF receptors.         So one had now been cloned, the

22        p55.

23                The second one, the p75 TNF receptor, was published

24        by Smith from Immunex in 1990.           And that's JTX-24.        And

25        that was also the basis for the Smith '760 patent, which is
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 69 of 127 PageID: 22417
                                                                                     69



  1       JTX-65, and which we've already consulted a few times.

  2               And I think it's quite evident actually, looking at

  3       this demonstrative, that not only was the level of interest

  4       in TNF and TNF receptors very high, but it was also

  5       building sort of from some of the first publications

  6       outlining this to then just a flurry of activity, which

  7       continued also, of course, after the filing date of the

  8       patents, or the date that we're using now, which is

  9       August 1990.

10          Q.    Okay.

11                MS. RURKA:     And let's go to DDX-1048.

12        BY MS. RURKA:

13          Q.    And that's reflected here at the end.             Right?

14          A.    That's correct.

15          Q.    Okay.    So we had talked earlier about generally

16        finding TNF inhibitory finding proteins, and did the art

17        identify any purpose in developing the TNF receptors here?

18          A.    Yes, it did.

19          Q.    Okay.

20                MS. RURKA:     Let's pull up DDX-1049 -- 1048.             I

21        apologize.      I'm getting my numbers wrong.

22        BY MS. RURKA:

23          Q.    So, you have some several quotes here from articles.

24        Can you just go through and explain what these are

25        teaching?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 70 of 127 PageID: 22418
                                                                                     70



  1         A.    Yes.    So I put this together to quote some of the

  2       articles that we just showed on this timeline to emphasize

  3       the fact that people actually realized what this was useful

  4       for.

  5               The Wallach patent says, There is therefore a

  6       necessity in finding out ways to eliminate or antagonize

  7       endogenously formed or exogenously administered TNF-a.

  8               Therefore the need was felt for development of

  9       biological agents which could similarly antagonize the

10        deleterious effects of TNF-a.

11          Q.    And that's JTX-62 at column 2, Lines 24 through 31

12        for the record.

13          A.    Yes.

14          Q.    Please continue.

15          A.    Thank you. The Engelmann publication in 1990, which

16        is JTX-47 at Page 6, spells out that "Detailed information

17        on the structure of the receptors and knowledge of ways to

18        produce them in a bioactive soluble form could provide us

19        with inhibitory molecules which might act as therapeutic

20        agents for suppressing overresponse to these cytokines in

21        disease."

22                And then the third example I'm showing here is the

23        Smith 1990 page, a major breakthrough, JTX-24 at Page 4.

24        "Soluble recombinant forms of this receptor may also be

25        produced to explore the clinical value of TNF inhibition in
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 71 of 127 PageID: 22419
                                                                                     71



  1       pathological settings."

  2               And of course, Dr. Smith further pursued this as we

  3       know, to -- yes.

  4         Q.    Okay.    So why don't we talk about Dr. Smith's work.

  5       And did Dr. Smith recommend using -- doing a fusion protein

  6       of a TNF receptor with an IgG1?

  7         A.    Yes.

  8         Q.    Okay.

  9               MS. RURKA:     Let's turn to the '760 patent.            That's

10        JTX-65.

11        BY MS. RURKA:

12          Q.    And we had looked at this earlier, and let's take a

13        look at the fusion protein that Dr. Smith had recognized.

14        Let's turn to Page 9 column 2, Line 67.

15                Actually, why don't we talk first about what they

16        were teaching was the use for these receptors.                Why don't

17        we talk about that.

18                MS. RURKA:     And we'll go to column -- Page 9, Column

19        2, Line 67.

20          A.    Yes.

21          Q.    And what does Dr. Smith teach here about the

22        usefulness of these TNF receptors -- or the TNF receptor

23        p75 that he was discussing?

24          A.    Yes.    As I was also discussing earlier, there were

25        efforts identified TNF inhibitors, and Dr. Smith spells
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 72 of 127 PageID: 22420
                                                                                     72



  1       this out very clearly here:          Because of the ability of TNF

  2       to specifically bind TNF receptors, purified TNF receptor

  3       compositions will be useful in diagnostic assays for TNF,

  4       as well as in raising antibodies to TNF receptor for use in

  5       diagnosis and therapy.

  6               And now comes the key sentence in this context.                "In

  7       addition, purified TNF receptor compositions may be used

  8       directly in therapy to bind or scavenge TNF" -- there's the

  9       word scavenge that I also used earlier -- "thereby

10        providing a means for regulating the immune activities of

11        cytokine."

12          Q.    So, let's talk about the construct -- one of the

13        constructs that he recommends using.

14                MS. RURKA:     And if we could turn to Page 13 at Column

15        10, Line 53.

16        BY MS. RURKA:

17          Q.    Can you just go over what he is recommending as a

18        construct for the p75 TNF receptor to use -- to scavenge

19        TNF?

20          A.    Yes.    So, here is the idea of combining, of making a

21        chimeric molecule that has TNF receptor sequences

22        substituted for the variable domain of an immunoglobulin

23        molecule, that can be the heavy or the light chain.                 And he

24        cites several examples.

25                One example would be the chimeric TNFR IgG1 that we
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 73 of 127 PageID: 22421
                                                                                     73



  1       discussed earlier in the context of saying that IgG1 is

  2       important; maybe produce from different chimeric genes

  3       which can contain the TNF receptor on the heavy or the

  4       light chain.

  5               He then further goes on to point out a very important

  6       property of such a TNF receptor IgG fusion protein, and

  7       that is that such polyvalent forms of the TNF receptor may

  8       have enhanced binding affinity for TNF ligand.                And what he

  9       means here is the concept also of avidity that I will get

10        back to later, but that's an important property of receptor

11        Fc fusion proteins.

12          Q.    So you prepared a slide that kind of explains what

13        Dr. Smith's structure looked like in the '760 patent?

14          A.    Yes, I did.

15          Q.    Okay.

16                MS. RURKA:     Let's go to DDX-1049.         Okay.

17        BY MS. RURKA:

18          Q.    So can you explain what he was suggesting you could

19        do as one fusion protein for a           p75 TNF receptor in an

20        immunoglobulin?

21          A.    Yes, I can.      I actually just read this paragraph or

22        parts of it.

23                And so what I'm showing here is the immunoglobulin

24        structure that I described earlier.            And he recommends

25        substituting the variable domain, which is the light blue
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 74 of 127 PageID: 22422
                                                                                     74



  1       VL and VH part that I also described earlier, of both

  2       immunoglobulin molecules with the TNF receptor sequences,

  3       and that would result in a molecule as diagrammed on the

  4       right here where essentially the blue parts, the variable

  5       parts, have been replaced with the receptor.

  6               One advantage of taking this approach is it's

  7       actually quite hard to make antibodies against TNF, for

  8       example, and by taking the business end of a TNF receptor

  9       that a POSA would know, and he knew, binds TNF, you

10        essentially instantly make a TNF-binding molecule and drug.

11        This was a great idea.

12          Q.    Okay.    So, earlier we had talked about Dr. Wall

13        having an opinion about the construction of Claim 3 of the

14        Jacobs '690 patent.        I want to bring that back up here

15        because it relates to this.

16                What is your understanding of Dr. Wall's construction

17        of Claim 3 of the Jacobs '690 patent.

18          A.    Let me just preface that by saying that I disagree

19        with Dr. Wall on this point and, as I outlined earlier, I

20        think Claim 3 of the Jacobs patent very clearly describes

21        etanercept.     But Dr. Walls' construction is essentially

22        like the one that I'm showing here.

23                So, it is the extracellular parts of the receptor

24        that is attached to the CH1 domain of immunoglobulin

25        molecule, both the heavy and the light chain.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 75 of 127 PageID: 22423
                                                                                     75



  1         Q.    Okay.    And so, in an obviousness analysis you're

  2       required to compare the claims, the asserted claims, to the

  3       prior art.

  4               So, have you done that sort of comparison to the

  5       structure that Dr. Smith has disclosed here?

  6         A.    Yes, I have.

  7         Q.    Okay.

  8               MS. RURKA:     Let's turn to DDX-1051.

  9       BY MS. RURKA:

10          Q.    And how do these two structures differ?

11          A.    The structures differ, as you can see here, by the

12        fact that the Smith patent construct in fact contains a

13        light chain which the etanercept construct does not.

14                And in addition, there is also a CH1 domain that is

15        here and is removed in etanercept.            So, those are the two

16        key differences.

17          Q.    So would a person of ordinary skill in the art view

18        the Smith construct as being the one to use?

19          A.    Not necessarily, because there were other studies

20        going on at the time that would have provided an incentive

21        and great ideas actually to change this and improve on it

22        and turn it into something better --

23          Q.    Okay.

24          A.    -- like etanercept.

25                MS. RURKA:     So let's turn to DDX-1052.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 76 of 127 PageID: 22424
                                                                                     76



  1       BY MS. RU RKA:

  2         Q.     And so we'll talk a little bit about the -- I'm

  3       sorry.

  4                MS. RURKA:    Let's go to 1053.

  5       BY MS. RURKA:

  6         Q.     And we'll talk about fusion proteins generally and

  7       what the state of the art was in August of 1990 with

  8       respect to fusion proteins.

  9                So, why don't you start with what you have here on

10        DDX-1053 and describe what you're showing here.

11          A.     What I'm showing on DDX-1053 is a summary of a major

12        breakthrough, a paper published by Dr. Capon in 1989.

13        Dr. Capon is here today.         This was a paper in one of the

14        top biomedical journals, in Nature.

15                 And Nature has a category that's referred to as an

16        article, which was really the top of the top.               So this was

17        an article in Nature, and it described the breakthrough

18        concept that you can make a so-called immunoadhesin where

19        you couple the extracellular domain of a receptor to an

20        immunoglobulin molecule.

21                 And in this paper, he actually describes going

22        through different permutations of this type of a construct.

23        One of them, shown on the left, resembles the construct

24        that Dr. Wall proposes in his claim construction for the

25        Jacobs patent, and that also includes the light chain.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 77 of 127 PageID: 22425
                                                                                      77



  1                However, and I will read from Dr. Capon's paper, "We

  2       have therefore produced a number of CD4-immunoglobulin

  3       hybrid molecules, using both the light and the heavy chains

  4       of immunoglobulin, and investigated their properties.                  We

  5       have named one particularly interesting class of these

  6       CD4-immunoglobulin hybrids 'immunoadhesins' because they

  7       contain part of an adhesive molecule linked to the

  8       immunoglobulin Fc effector domain."

  9                And I'm showing an immunoadhesin on the right here.

10        One of the key features actually that was part of this

11        paper was that this worked without the light chain.

12                 So Dr. Capon would have taught to remove the light

13        chain.

14          Q.     Okay.   And what is -- just to orient the term, what

15        is CD4?

16          A.     CD4 is a receptor for the AIDS virus.            And at the

17        time that was the motivation to make this type of a

18        molecule, was to treat HIV patients.

19          Q.     Okay.   So I think you testified that Dr. Capon's

20        construct still had a CH1 domain.            Right?

21          A.     That's correct.

22          Q.     And that is different than etanercept, which did not

23        have CH1 domain.       Is that correct?

24          A.     That's correct.

25          Q.     Okay.   Would there have been a reason to remove the
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 78 of 127 PageID: 22426
                                                                                     78



  1       CH1 domain?

  2         A.    Yes.    And as is often the case in science, scientists

  3       constantly try to improve the constructs and the things

  4       that they make and work with, and precisely that happened

  5       here.

  6               So Dr. Capon had the concept, this was a major

  7       breakthrough of a highly recognized and cited paper, but it

  8       was actually very rapidly built upon and improved upon by

  9       others and also by his own group.

10          Q.    Okay.

11                MS. RURKA:     So let's take a look at JTX-25.            We'll

12        start with that.

13        BY MS. RURKA:

14          Q.    And what is this paper, Doctor?

15          A.    This is a paper also in the highly-respected journal

16        Nature by Andre Traunecker, and it describes a highly

17        efficient neutralization of HIV with recombinant CD4

18        immunoglobulin molecules.          So this was a paper that was

19        showing a similar type of construct.

20          Q.    And when was this published?

21          A.    This was published in Nature, I believe it was in

22        May 1989.

23          Q.    Okay.    And what did -- did you consider and rely on

24        this in forming your opinions in this case?

25          A.    Yes, I did.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 79 of 127 PageID: 22427
                                                                                     79



  1         Q.    Okay.    And what does Dr. Traunecker teach here about

  2       these fusion proteins?

  3         A.    The essence of this paper is summarized in the last

  4       sentence of the abstract.          So the abstract, of course,

  5       summarizes the essence of a study.

  6               And in this particular study, I will read the last

  7       sentence to you.       "Deletion of the CH1 domain may allow the

  8       association and secretion of heavy chains in the absence of

  9       light chains," so that's something we've already discussed,

10        "and we suggest that the basic design of our constructs may

11        be generally and usefully applied."

12                So they also remove the light chain, but the key

13        instruction, or the key teaching from this paper is that

14        deletion of the CH1 domain may be generally and usefully

15        applied.

16          Q.    Okay.    So let's take a look at what the structure of

17        this molecule looked like.

18                MS. RURKA:     And we'll go to DDX-1054.

19        BY MS. RURKA:

20          Q.    And what are you showing here on DDX-1054?

21          A.    So I've prepared a very simple demonstrative to show

22        that the CH1 domain has been removed in the Traunecker

23        construct.

24          Q.    As opposed to the Capon construct?

25          A.    As opposed to the Capon construct.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 80 of 127 PageID: 22428
                                                                                     80



  1         Q.    Okay.    And did anyone else follow Traunecker's

  2       example?

  3         A.    From then on, the major publications and examples

  4       that I saw and found in citing all followed this advice.

  5         Q.    Okay.    Why don't we talk through each of these.

  6               First of all, did anyone ever make the Smith

  7       structure or any CD4 like the Smith structure?

  8         A.    Not that I'm aware of.         Dr. Capon describes the

  9       attempts to make them in his paper, but then he publishes

10        this because it's much easier to make.             Removal of the

11        light chain gives you a construct that's easier to

12        synthesize and works and has many advantages.

13          Q.    Okay.    So, next to the Traunecker figure we have

14        Figure 1 of Byrn 1990, which is JTX-56.

15                What is the Byrn Group?

16          A.    The Byrn Group is Dr. Capon's group.

17          Q.    And what sort of constructs did they make in JTX-56?

18          A.    You can see that the CH1 domain is also missing.

19          Q.    Why is the CD4 -- that's a CD4 protein.              Right?

20          A.    The orange part is the CD4 protein.

21          Q.    And why is it smaller than the one you see in

22        Traunecker?

23          A.    The CD4 protein that Dr. Capon and Dr. Traunecker

24        used was the full length extracellular receptor.                But

25        Dr. Capon also used a truncated form of this receptor.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 81 of 127 PageID: 22429
                                                                                     81



  1               And in this particular case, through experimental

  2       evidence, this is not something you could predict, but

  3       through experimental evidence established that a truncated

  4       shorter form of the CD4 also works.            And hence, he

  5       continued working with that.          And that's why I showed it as

  6       a truncated version here.

  7         Q.    Okay.    So let's talk about the pCD4 E Gamma-1 of Seed

  8       '262 publication at JTX-57.          And can you just describe what

  9       that construct is?

10          A.    This was a patent application that also included Fc

11        fusion proteins between CD4 and IgG1 fused at the hinge,

12        followed by CH2 and CH3.         So this is a construct that was

13        published in a patent application by Dr. Brian Seed.

14          Q.    And just to orient the Court on language, what does H

15        Gamma-1 mean?

16          A.    H Gamma-1 is a type of vector of plasmid.              Remember

17        the plasmid loop or the DNA loop that I showed earlier, so

18        it's a type of loop like that, and has a designation which

19        is "P" for plasmid, "CD4" for CD4, and then "E" is the

20        restriction enzyme -- I'm sorry, this is almost too

21        technical -- but just to explain the terms, I think CD4 is

22        obvious.     The plasmid is obvious, and the other important

23        part is the Gamma-1 which refers to IgG1.

24          Q.    Okay.    And is it correct that all of these structures

25        were IgG1?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 82 of 127 PageID: 22430
                                                                                     82



  1         A.    Yes.    That's correct.

  2         Q.    Okay.    So let's talk about the last structure, the

  3       Karjalainen structure.         That's pCD4 H Gamma-1 of the '827

  4       publication, which is JTX-60, and what type of structure is

  5       this one?

  6         A.    It's very similar to the one published by Seed, just

  7       uses a different restriction site, so, therefore, it's not

  8       E, but H.

  9         Q.    Okay.    These were all CD4s.        Right?

10                Was this concept of doing fusion proteins with

11        receptors in human immunoglobulins, IgG1s, applied outside

12        of the CD4 realm?

13          A.    Yes, it was.

14          Q.    Okay.

15                MS. RURKA:     Let's take a look at the next

16        demonstrative, which is DDX-1056.

17        BY MS. RURKA:

18          Q.    And on here you have two constructs that have purple

19        receptors.      So, can you just generally tell us what you're

20        showing here.      What are these purple receptors?

21          A.    Yeah.    The reason I'm showing this, first of all,

22        these constructs were made at the same time.               But the

23        reason I'm showing it is that they emphasize the concept

24        that people understood, simulated and inspired by

25        Dr. Capon's work, that you could use this type of a
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 83 of 127 PageID: 22431
                                                                                     83



  1       construct to make different types of receptors that you

  2       could use to block other processes.

  3               And so this is a particular example of a different

  4       receptor called a lymphocyte homing receptor shown in

  5       purple.    That is meant to compete with a membrane-anchored

  6       or a cell-bound lymphocyte homing receptor.               It's the same

  7       idea basically.

  8         Q.    What sort of treatment would a lymphocyte homing

  9       receptor fusion protein be directed to?

10          A.    It was directed to treatment of inflammation, so that

11        was spelled out in these publications.

12          Q.    Okay.    Thank you.

13                MS. RURKA:     Let's go to JTX-61.        We'll take a look --

14        I'm sorry.

15                If we could back up to the -- I want to just state

16        for the record, we're talking about Watson 1990, which is

17        at JTX-59, and Capon, the '964 patent of Dr. Capon, which

18        is JTX-61.

19                And let's take a look at JTX-61.

20        BY MS. RURKA:

21          Q.    And you reviewed this as part of your analysis,

22        Doctor?

23          A.    Yes, I did.

24          Q.    And what is this?

25          A.    This is a patent by Dr. Capon.           It's a '964 patent,
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 84 of 127 PageID: 22432
                                                                                     84



  1       and it was filed in November '89.            Dr. Capon was at

  2       Genentech at the time.

  3         Q.    Okay.    Let's turn to -- does Dr. Capon in this patent

  4       teach a preferred receptor?

  5         A.    Yes, he does.

  6         Q.    Which one?

  7         A.    It's the lymphocyte homing receptor.

  8         Q.    Okay.

  9               MS. RURKA:     Let's turn to Page 35 at Column 30,

10        starting Line 42.

11        BY MS. RURKA:

12          Q.    Okay.    So what is Dr. Capon teaching is the use of

13        these lymphocyte homing receptor IgG1 fusion proteins?

14          A.    As I said earlier, the concept was to use this type

15        of a receptor to compete for something.              And in this case,

16        the lymphocyte homing receptor immunoglobulin hybrid is

17        employed therapeutically to compete with normal binding of

18        lymphocytes.

19                So these are foreign inflammatory cells to lymphoid

20        tissue.    The hybrid is therefore particularly useful for

21        organ or graft rejection or -- and this is important, I'm

22        sorry -- and for treatment of patients with inflammation,

23        such as are, for example, due to rheumatoid arthritis or

24        other autoimmune diseases.

25                And an important point here is that Dr. Capon was
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 85 of 127 PageID: 22433
                                                                                     85



  1       clearly proposing to use an Fc fusion protein to treat an

  2       inflammatory condition.

  3         Q.    Okay.    Including rheumatoid arthritis?

  4         A.    Including rheumatoid arthritis, it says right there.

  5         Q.    Okay.

  6               MS. RURKA:     So let's go back to DDX-1057.

  7       BY MS. RURKA:

  8         Q.    And can you just generally describe then what the

  9       evolution of the art was up until the point when the Roche

10        applications were filed in August of 1990?

11          A.    Yes, of course.       So first thing, this was a very

12        exciting field to make -- to use soluble receptors to block

13        a function.     And there was rapid evolution of a constructs

14        and improvement starting with the breakthrough paper of

15        Dr. Capon, that I've now mentioned a few times, who showed

16        that you can actually make a CD4 immunoadhesin by coupling

17        CD4 to an immunoglobulin.

18                Then rapidly thereafter, starting with the Traunecker

19        paper that we just discussed, and that clearly taught to

20        remove the CH1 domain, there were several other groups that

21        made a very similar construct between different portions of

22        CD4, mainly the entire extracellular domain and IgG1

23        coupling the fusion protein at the hinge, such that it

24        includes the CH2 and CH3.

25                And essentially, the same concept was then applied to
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 86 of 127 PageID: 22434
                                                                                     86



  1       a different type of receptor showing also that it was

  2       obvious to do so and attractive.            And in this case, there

  3       are two examples of a different receptor, the lymphocyte

  4       homing receptor being attached to the hinge-CH2 and CH3 of

  5       an IgG1 to treat inflammatory conditions.

  6         Q.    Okay.    Are you aware of real-world evidence showing

  7       that individuals other than the named inventors had

  8       actually used TNF receptors in these fusion proteins?

  9         A.    Yes, I am.

10          Q.    Okay.

11                MS. RURKA:     Let's take a look at DDX-1058.            I think

12        we have the wrong one.         Okay.    I apologize.

13        BY MS. RURKA:

14          Q.    So, Doctor, what are we showing here on DDX-1058?

15          A.    What I'm showing here is that four independent groups

16        had the idea to fuse a TNF receptor to an IgG at the hinge.

17                Starting with Roche, that JTX-1 and JTX-2, those are

18        the patents-in-suit, using the p55 TNF receptor that is in

19        this case attached to the hinge of an immunoglobulin 3 or

20        IgG3 molecule.

21                Then there was Immunex BehringWerke that took the p75

22        TNF receptor that was described by Immunex and Dr. Smith to

23        generate p75 TNF receptor fusion protein with the

24        hinge-CH2-CH3 domain of IgG1.           This was later further

25        developed into etanercept.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 87 of 127 PageID: 22435
                                                                                     87



  1                Genentech used the p55 extracellular domain of the

  2       TNF receptor linked again to a hinge-CH2 and CH3 of an

  3       IgG1.

  4                And Dr. Bruce Beutler at UT Southwestern made a very

  5       similar construct where he also used the p55 TNF receptor

  6       extracellular domain attached to an IgG1.

  7                And all had in mind to block the functions of TNF.

  8         Q.     Okay.    And I think you said first we have Roche, and

  9       you weren't referring to who was first to come up with this

10        structure?

11          A.     No.     I was just showing first on the left here on the

12        slide.

13          Q.     Okay.    Thank you.

14                 So let's talk specifically about Immunex's work, and

15        you understand Immunex is not the inventors on the

16        patents-in-suit here.        Right?

17          A.     I understand that.

18          Q.     Okay.    And Immunex worked with Behringwerke and you

19        looked at some of their research.            Isn't that right,

20        Doctor?

21                 MR. PRITIKIN:     Your Honor, I have been loathe to

22        object to leading questions, but I think the last one

23        probably crossed the line.

24                 THE COURT:     You know what, go ahead and rephrase the

25        question please.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 88 of 127 PageID: 22436
                                                                                     88



  1               MS. RURKA:     Okay.

  2       BY MS. RURKA:

  3         Q.    Did you look at any research related to the

  4       development of etanercept?

  5         A.    Yes, I did.

  6         Q.    What research did you look at?

  7         A.    I looked at evidence from Immunex and the

  8       collaboration between Immunex and the Behringwerke and

  9       Dr. Lauffer that describes the production of TNF -- p75 TNF

10        receptors fused to IgG1.

11          Q.    Okay.    Can we please turn to DTX-111 in your binder.

12                And, Doctor, do you recognize this document?

13          A.    Yes.    This is a memorandum from Immunex from Dr. Dave

14        Urdal to Steve Gillis, Mike Kranda and Pete Grassam.                 It

15        refers to meeting notes from a meeting in October --

16        October 27, 1989, with Dr. Lauffer of             the Behringwerke in

17        Germany, who had visited Immunex on October 24th, 1989, to

18        discuss receptors.

19          Q.    And did you rely on this document in forming your

20        opinion in this case?

21          A.    Yes, I did.

22          Q.    Okay.    What was the subject matter of the meeting,

23        Doctor?

24          A.    The subject matter of the meeting was in fact

25        Dr. Lauffer had been in Dr. Seed's lab for a while and was
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 89 of 127 PageID: 22437
                                                                                     89



  1       also inspired by the use of TNFR fusion proteins.                 And so,

  2       they brought this idea to Immunex; why wouldn't we want to

  3       make a number of different fusion proteins with different

  4       receptors.      And I have a demonstrative for that as well, or

  5       an evidence.

  6         Q.    Okay.    So let's turn to the next page, and let's pull

  7       up the table.

  8               And what sort of receptors were they looking at here,

  9       Doctor?

10          A.    This is what the memorandum was referring to.                And

11        you can see here on the left side a number of different

12        receptors.      The names don't really matter.           These are just

13        interleukin receptors.         These are pro-inflammatory

14        receptors.

15                But the main thing is that this also lists a TNF

16        receptor which had been cloned and, of course, this being a

17        publication or memo coming from Immunex where Dr. Smith had

18        just published the p75 TNF receptor sequence, that is

19        clearly what is referred to here.

20          Q.    Okay.    And what sort of constructs were the meeting

21        attendees discussing making with these receptors?

22          A.    That is spelled out on the next paragraph here, if

23        you could highlight that.

24                So this states that Dr. Lauffer had expected to

25        obtain various cDNAs for receptors, including the TNF
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 90 of 127 PageID: 22438
                                                                                     90



  1       receptor.      And it also explains his motivation to do so.

  2       Let me find that sentence here.           It starts here.       Thank

  3       you.

  4               So "We agreed that such a molecule may well be a drug

  5       with a longer half-life in vivo as well as one that could

  6       be readily purified by Protein A affinity techniques."

  7         Q.    And what such a molecule was he talking about?

  8         A.    He was talking about a fusion between the p75 TNF

  9       receptor to IgG1.       And I know from studying this and the

10        patent application by Dr. Seed that the construct they used

11        and the preferred construct for them was IgG1 beginning at

12        the hinge and then continuing through the CH2 and CH3

13        domain.     So that was essentially etanercept.

14          Q.    And do you know when that construct was made?

15          A.    That construct was made, if I remember correctly, in

16        July 1990, so, before the target date.

17          Q.    Okay.    So let's talk about the two motivating factors

18        that are listed here.        One is longer in vivo half-life and

19        one is purified by Protein A affinity techniques.                 And can

20        you discuss what those individual motivations are, just

21        generally what they mean?

22          A.    Yes.    So, let me start by saying that, of course, the

23        key motivation to make these types of receptor fusion

24        proteins was that the receptor block the function of

25        something.      In case of the TNF receptor, of course it would
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 91 of 127 PageID: 22439
                                                                                     91



  1       block the function of TNF.

  2               But as I showed earlier, the receptors themselves

  3       were small, they were monomeric, and so, there was a need

  4       to improve their properties, and that's why these Fc fusion

  5       proteins were really such a brilliant idea.

  6               Two of the key features that they impart on such a

  7       fusion protein are listed here, and I will talk about that

  8       some more, but one is that they improve the half-life of a

  9       fusion protein compared to the receptor on its own.

10                The receptors are small and are easily secreted into

11        the urine.      Making a fusion protein essentially makes them

12        big enough that that does not happen.             Patients don't like

13        to be injected all the time, every few hours, with a drug.

14        That's why.

15                And it's also important, if you think back to the

16        purification of a molecule from cells, to have an easy way

17        of doing that.      And this particular technique, again

18        without going into details, but Protein A affinity

19        technique is a very easy way to purify a molecule.                 So

20        those were key advantages.

21          Q.    Okay.    So let's turn to DTX-114 in your binder,

22        briefly.

23                And have you seen this document before, Doctor?

24          A.    Yes, I have.      And this is what I was referring to as

25        evidence that etanercept had been -- or the TNFR fusion
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 92 of 127 PageID: 22440
                                                                                     92



  1       protein like etanercept had been produced by July 20, 1990.

  2         Q.    Okay.    And did you rely on this in forming your

  3       opinions in this case?

  4         A.    Yes, I did.

  5         Q.    And what -- you say this has evidence of the

  6       production of the TNF receptor fusion protein -- and if you

  7       could turn to Paragraph 297.          Sorry.

  8         A.    I believe it's up here.         It says that -- it's

  9       Dr. Deeley.

10          Q.    I'm sorry.     What is Dr. Deeley reporting here?

11          A.    Dr. Deeley, who was senior staff scientist, director

12        of the department of gene expression at Immunex, is writing

13        a letter to Dr. Lauffer to report that the Cos cells

14        supernatants containing the human -- and this should be

15        TNFR:Fc was tested there, so that means it was produced and

16        sent there.     And his interpretation of the data was that it

17        was showing an amount of binding that he thought was

18        actually worth pursuing.         And I believe that's shown on the

19        next paragraph.

20                Yes.    In the first line it reads, In the meantime, I

21        would conclude that your construct does indeed function as

22        expected.

23                And so this tells me a number of things, including

24        that the p75 TNF receptor Fc fusion protein like etanercept

25        existed at the time and had been tested.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 93 of 127 PageID: 22441
                                                                                     93



  1         Q.    Okay.    Thank you.

  2               MR. PRITIKIN:      Your Honor, I'm going to object to

  3       these questions.       They had a 102(g) defense that they

  4       dropped, and this is the sort of testimony that I think

  5       they were planning to proffer in support of it.

  6               So I don't know why it's being offered, but to the

  7       extent that the witness is purporting to offer an opinion

  8       that there was a prior invention of etanercept, I think

  9       that's barred by the agreement and the limitations of the

10        pretrial order.

11                THE COURT:     Okay.

12                Ms. Rurka?

13                MS. RURKA:       Yes, your Honor.       They are well aware

14        that we have been pursuing simultaneous invention.                 They

15        have stated that Roche apparently was the first to have

16        disclosed and invented this.

17                This is evidence of simultaneous invention.               There's

18        no surprise here.       They know perfectly well that this was

19        his opinion throughout this case.

20                THE COURT:     Okay.    And that's what you're seeking to

21        elicit here is testimony regarding simultaneous invention?

22                MS. RURKA:       Correct.

23                MR. PRITIKIN:      Your Honor, as long as that's clear,

24        that's fine.      But we ought to be clear that this is not

25        102(g) testimony or a 102(g) defense.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 94 of 127 PageID: 22442
                                                                                     94



  1                THE COURT:    So we'll get some final element of

  2       clarity in there.       Ms. Rurka, Is that correct?

  3                MS. RURKA:      This is not 102(g) testimony, your

  4       Honor.

  5                THE COURT:    Thank you so much.        Continue then.

  6                MS. RURKA:      Thank you.

  7       BY MS. RURKA:

  8         Q.     Okay.   So, we talked about the two motivations for

  9       Immunex, which is not the inventors-in-suit here, but the

10        two motivations of plasma half-life and Protein A binding.

11        So why don't we talk a little bit more about that and

12        whether or not that was reported in the art at the time as

13        motivations for making these fusion proteins.

14                 What is half-life?

15          A.     A half-life of a protein in this case refers to the

16        half-life of it in the human body and, so, if you were to

17        inject a drug into the bloodstream, it will circulate for a

18        certain amount of time, and if it's below a certain cutoff,

19        which has a size, it has a number, I'll say it's 60,000

20        daltons, the number doesn't matter so much, but if you're

21        below that, and these receptors were about 30,000 dalton,

22        you would have expected them to be rapidly lost and

23        secreted in the urine.         And in fact the inhibiters were

24        purified from the urine, which further emphasizes that.

25                 And it was well known that small molecules are simply
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 95 of 127 PageID: 22443
                                                                                     95



  1       rapidly lost and, therefore, there was an incentive to make

  2       them larger and to keep them in the bloodstream longer

  3       precisely because patients don't like to inject themselves

  4       all the time, so this would give them a much longer

  5       interval between injections.

  6         Q.    Okay.

  7               MS. RURKA:     Let's go to DDX-1059.

  8       BY MS. RURKA:

  9         Q.    And can you describe explain what the art was

10        teaching with respect to plasma half-life with the fusion

11        proteins?

12          A.    Yes.    What I put together here is some examples from

13        the papers and reference that I cited earlier.                First is

14        Byrn 1990, JTX-56, at Page 1, which discusses the improved

15        half-life characteristics of an Fc fusion protein with a

16        receptor.

17                And Dr. Capon's '964 patent also states -- this is

18        JTX-61 at Column 4, Line 38 to 43:            It is an object of this

19        invention to produce ligand-binding partners fused to

20        moieties which serves to prolong the in vivo plasma

21        half-life of ligand-binding partner such as immunoglobulin

22        and domains.

23          Q.    Okay.    And so what are these teaching about use of

24        fusion proteins to extend plasma half-life?

25          A.    I mean, let me just say they teach the obvious.                I'm
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 96 of 127 PageID: 22444
                                                                                     96



  1       also a medical doctor, and I would have known that if you

  2       have a molecule that's small and secreted through the

  3       urine, it's rapidly lost.          But they teach you a way to

  4       prevent that and to very dramatically improve the

  5       characteristics of these drugs compared to the receptors on

  6       their own.

  7         Q.     Okay.   So let's talk about the second thing mentioned

  8       by Immunex and Behringwerke with respect to the

  9       construction of a molecule that is essentially the same as

10        etanercept, Protein A affinity.           What are Protein A

11        affinity purification techniques?

12          A.     Protein A affinity purification techniques use a

13        protein that was found on a bacterium actually.                It's

14        called Protein A, and this bacterium uses it to turn

15        antibodies around so it can't be attacked.               It's sort of a

16        trick.    And scientists have used this protein for many,

17        many years to purify various types of immunoglobulins.

18                 The beauty of Protein A purification is that you can

19        go from a pretty complex mixture, as you would find in the

20        supernatant of a fermenter -- remember, that doesn't only

21        contain the protein you told the cells to make but all of

22        these other molecules that the cell is secreting and, so,

23        you want to pull out your drug infusion protein, and

24        Protein A is really a wonderful tool and a very

25        well-established tool of doing so.            By making Fc fusion
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 97 of 127 PageID: 22445
                                                                                     97



  1       protein, you take advantage of that.

  2         Q.    Okay.     And was that disclosed in the art?

  3         A.    It was.

  4               MS. RURKA:     Let's go to DDX-1060.

  5       BY MS. RURKA:

  6         Q.    And can you just walk through what the disclosures

  7       are you have here on this slide?

  8         A.    It was abundantly disclosed.           I've shown here four

  9       different examples from the publications we have discussed,

10        and I think it emphasizes the point that everybody was

11        aware of it.

12                This is Seed, the '262 patent, JTX-57 at Column 7,

13        Line 22 to 24.

14                It reads, "IgG fusion proteins may be purified by

15        passing a solution through a column which contains

16        immobilized Protein A or Protein G" -- this is something

17        very similar -- "which selectively binds the Fc portion of

18        the fusion protein."

19                Dr. Capon's patent '964, JTX-61 at Column 4, Lines 38

20        to 43, states, "It is an object of this invention to

21        produce ligand-binding partners fused to moieties which

22        serve to prolong the in vivo half-life" -- we just

23        discussed that -- "to facilitate its purification by

24        Protein A."

25                Byrn 1990, JTX-56, at Page 2, Figure 1, says that you
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 98 of 127 PageID: 22446
                                                                                     98



  1       can use these immunoadhesins or Fc fusion proteins, you can

  2       purify them to 99 percent of -- more than 99 percent purity

  3       using Protein A Sepharose chromatography as described.

  4               And the Watson paper, JTX-59 at Page 4, also

  5       highlights, "Finally, the Protein A reactivity also allowed

  6       for the purification of this chimera to near homogeneity on

  7       Protein A Sepharose."

  8               So let me just briefly emphasize the 99 percent

  9       purity, the near homogeneity, and the fact that everybody

10        recognized this.

11          Q.    Okay.    Were there any, apart from longer plasma

12        half-life and Protein A binding which would simplify

13        purification, were there any other reasons why a person

14        would be motivated to fuse the TNF receptor to an IgG1?

15          A.    Yes.    There was at least one more very important one,

16        and that was to increase the avidity, if possible.

17          Q.    Okay.    Did any of the --

18                MS. RURKA:     Can you turn to JTX-59?          Sorry.    JTX-59.

19        BY MS. RURKA::

20          Q.    What is this document, Doctor?

21          A.    This document is one of the documents we cited

22        earlier.     It describes the fusion protein between the

23        homing receptor and the IgG Fc portion, and it's by Dr.

24        Watson and colleagues at Genentech.

25          Q.    And what does Dr. Watson teach about the avidity
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 99 of 127 PageID: 22447
                                                                                     99



  1       effect?

  2         A.    Dr. Watson in the introduction teaches that this

  3       would be -- is in fact an attractive property of Fc fusion

  4       proteins because by making a dimer, you can increase the

  5       chances of having an increased avidity.              And that's stated,

  6       I believe, on the next page.

  7               MS. RURKA:     Can we turn -- I think it's on Page 4.

  8       Can we turn to Page 4?

  9         A.    On Page 4, yes, at the --

10                MS. RURKA:     Yes.    Right at the top there.

11          A.    So this spells it out, again something obvious, but

12        this type of a molecule is the -- part of the -- missing

13        part of the sentence, but it says it can dimerize, and that

14        might be expected to add to the avidity of the interaction

15        between the receptor and its ligand.

16                And that's an important property because if you have

17        a soluble receptor and you're competing with receptors on

18        the cell, you make it bind better.            That's another

19        advantage.

20          Q.    Can you just generally give a little bit more detail

21        about what "avidity" means and what -- why you would expect

22        avidity to occur here?

23          A.    Yes.    So I'll try to explain that.

24                On the demonstrative I showed towards the beginning

25        of TNF, which is a trimeric molecule, you would imagine
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 100 of 127 PageID: 22448
                                                                                      100



  1       sort of a molecule with three different identical

  2       components, and now you have a receptor that can only bind

  3       to one of those components.

  4                So it's like a hand that's trying to hold a ball that

  5       has three different parts, and it's actually quite easy to

  6       let go of that.       But if at the same time you can use two

  7       hands to hold on to two parts of this trimeric TNF, you

  8       increase -- this is the avidity -- so the one hand would be

  9       an affinity; the two together is an avidity because, you

 10       know, the likelihood of them letting go is much, much

 11       lower.

 12                And in scientific circles, for instance, as a POSA,

 13       you would say that that increases the effect of such a

 14       molecule by up to a thousandfold.            So, it's actually a very

 15       important advantage.         And you would get that in this case

 16       because TNF is a trimer.          You would hope to get it.

 17          Q.    Okay.   And you understand that one of the arguments

 18       that plaintiffs are making is that etanercept unexpectedly

 19       has improved binding.         Right?

 20          A.    I understand that.       But as a person of ordinary skill

 21       in the art and based on this very simple, essentially

 22       college-level concept, I would not consider this an

 23       unexpected property.

 24          Q.    Okay.   And you said it's a college-level concept.                 Is

 25       it taught in any textbooks?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 101 of 127 PageID: 22449
                                                                                      101



  1          A.   It's taught, for instance, in immunology textbooks.

  2               MS. RURKA:      Okay.    Let's turn to DTX-84.

  3       BY MS. RURKA:

  4          Q.   And what is this textbook, Doctor?

  5          A.   This is an immunology textbook by Dr. Ivan Roitt.

  6          Q.   And did you rely on this in forming your opinions in

  7       this case?

  8          A.   I didn't have to because I knew this, but it was a

  9       good example, actually, because it spells out this concept

 10       quite clearly.

 11          Q.   Okay.

 12               MS. RURKA:      So let's turn to Page 5, at Figure 7.7.

 13          Q.   And what does this --

 14               MS. RURKA:      Let's pull that up.

 15          Q.   And what does this figure teach about the expected

 16       binding properties of a dimer such as etanercept would be?

 17          A.   I'd really just like to go into the highlights here.

 18       And first of all is the title of this table.                It's

 19       "Affinity and Avidity."         And I'd really just like to focus

 20       on this construct here, these two IgG constructs.

 21          Q.   And just to orient the -- for the record, those are

 22       the middle two columns labeled "IgG" and "IgG?"

 23          A.   Exactly, those two columns.           And without going into

 24       too much detail, let's just say here there's only one

 25       binding partner, and here there are two binding -- there
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 102 of 127 PageID: 22450
                                                                                      102



  1       are two arms of an IgG and two binding partners that are

  2       linked.

  3               And then if we look at the advantage of multivalence

  4       and simply highlight these two boxes, it says here what I

  5       also just stated earlier, that there is about a

  6       thousandfold advantage of having this.

  7               And it also defines the terms whereas the --

  8               MR. PRITIKIN:       Your Honor, I'm going to object to

  9       this as outside the scope of the expert report.

 10               THE COURT:      Ms. Rurka.

 11               MS. RURKA:       Your Honor, it's right in his reply

 12       report, Paragraph 125.

 13               THE COURT:      Do you have a copy of that?

 14               MS. RURKA:       Yes, I do.

 15               THE COURT:      You know what, first if you could share

 16       with your adversary.

 17               MS. RURKA:       Sure.

 18               MR. PRITIKIN:       Your Honor, the expert report talks in

 19       general about avidity, and he gave that testimony earlier.

 20       But this chart that has been put up with the numbers comes

 21       from Paragraph 7.7, and all that's cited in the expert

 22       report is 7.3, which is sort of the general proposition.

 23               So I think everything should be stricken that deals

 24       with Figure 7.7.       The earlier testimony I think can stand.

 25       It's consistent with the report.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 103 of 127 PageID: 22451
                                                                                      103



  1               MS. RURKA:      No, I'm sorry.      Your Honor --

  2               THE COURT:      Yes.

  3               MS. RURKA:      -- it's actually Page 7.3.          It's cited

  4       right here.      This is Page 7.3.

  5               Can you pull it out, please?

  6               It's cited in Footnote 316 of his report:               Roitt,

  7       I. M., et al., Immunology, 7.3.            That's the page, not the

  8       figure.

  9               THE COURT:      Counsel, are you taking a look?

 10               MR. PRITIKIN:       Yeah.    I think that is not the text

 11       that's pointed to here, and the chart is -- none of this is

 12       in the report.

 13               MS. RURKA:      Says in his report, A POSA would have

 14       been motivated to -- a POSA would have been motivated to

 15       design a TNF-binding protein to have an even higher

 16       affinity or avidity for TNF in order to compete for binding

 17       to its high-affinity native receptor.

 18               And it cites the Smith patent.

 19               Then it says, Avidity is a measure of the strength

 20       with which a multivalent antibody --

 21               And then if you turn to -- I'm sorry.              Can you pull

 22       up Roitt, please?

 23               -- a multivalent antibody which --

 24               Pull out that.         That's the IgG.     The second column

 25       that says IgG, that's a multivalent antigen.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 104 of 127 PageID: 22452
                                                                                      104



  1                It was known before August 1990 that when a

  2       multivalent antigen combines with more than one of an

  3       antibody's combining sites, the binding energy between the

  4       two is considerably greater than the sum of the binding

  5       energies of the individual sites since all the antigen

  6       antibody bonds must be broken simultaneously before the

  7       antigen and the antibody disassociate.

  8                And he cites to this spot, this page, and also cites

  9       to, See also, ibid., Multivalent binding between antibody

 10       and antigen, avidity or functional affinity, results in a

 11       considerable increase in stability as measured by the

 12       equilibrium constant compared to simple monovalent binding.

 13                That's exactly what this chart is showing and what

 14       he's testifying to.

 15                THE COURT:     Counsel.

 16                MR. PRITIKIN:      It's a different section, your Honor.

 17       It's a different part that's been referenced.

 18                THE COURT:     Well, she says it's the same section,

 19       7.3.

 20                MS. RURKA:     I literally just read from the legend,

 21       your Honor.

 22                THE COURT:     From the legend of Figure 7.7.

 23                MS. RURKA:     Which is on Page 7.3.         It's not

 24       different.      It's literally the same thing just talked

 25       about.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 105 of 127 PageID: 22453
                                                                                      105



  1                MR. PRITIKIN:      The report has a footnote cite to the

  2       Immunology text.

  3                THE COURT:     Well, you know what, why don't we put it

  4       up on the screen.

  5                MR. PRITIKIN:      Sure.

  6                THE COURT:     Can you use the -- yeah.         Pull it up, the

  7       ELMO or whatever device you have to pull it up.

  8                MS. RURKA:      Okay. Can you pull it up?          Page 68.

  9       There you go.       Put it on the screen.        317, I'm sorry, 316,

 10       317.

 11                THE COURT:     Okay.    Just show me where the exact

 12       citation is.

 13                MS. RURKA:      The citation is Roitt, 316.           Roitt,

 14       I. M., et al., Immunology, 7.3.            That's the page we were

 15       just looking at.

 16                THE COURT:     Okay.

 17                MS. RURKA:     And then the next cite is when I read

 18       that quote into the record, that's from the same page, from

 19       Figure 7.7, which we were just looking at.

 20       THE COURT:      Okay.    What is the argument that it's not

 21       there?     What do you read 7.3 to be?          What is referenced

 22       here.

 23                MR. PRITIKIN:      First there is a threshold issue.

 24       This was not listed among the documents they were going to

 25       use to describe the state of the art, and that was the
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 106 of 127 PageID: 22454
                                                                                      106



  1       objection that Mr. Heafner raised earlier.

  2                Beyond that, if you actually look at the expert

  3       report, there is one sentence in it that says "Avidity is a

  4       measure of the strength with which a multivalent antibody

  5       binds to a multivalent antigen," and it's in quotation

  6       marks.     And the cite then is to Footnote 316, which is to

  7       7.3.

  8                There is no mention of this Figure 7.7.             None of

  9       those details are in the report.            And there's not an

 10       indication in the report that they in any way intended to

 11       use that.

 12                MS. RURKA:      So, your Honor, the very next sentence

 13       says "It was known before August 1990," and it quotes

 14       specifically from that figure, and then it cites to it in

 15       Footnote 317.

 16                THE COURT:     When you're saying it cites to it

 17       specifically, that quote is from what document?

 18                MS. RURKA:      That quote is from Roitt, from the very

 19       spot we were looking at.

 20                THE COURT:     Okay.    So, Mr. Pritikin, what is the

 21       issue?     She's saying that quote is exactly from that.

 22                MR. PRITIKIN:      I don't think it is, your Honor.            It's

 23       the numbers.      It's talks the thousand-fold increase.              If

 24       they had wanted him to testify about this, they have a long

 25       report.     They could have described the table, they could
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 107 of 127 PageID: 22455
                                                                                      107



  1       have talked about the numbers, the thousand-fold increase,

  2       whatever it is that's there.           The quote they have comes

  3       from the bottom of the column --

  4               THE COURT:      Why don't we do it this way.           What is

  5       Roitt Immunology 7.3?

  6               MS. RURKA:       That is the page we were just looking

  7       at.    Can you put that back up.          This is DTX-84 and and it's

  8       at 5, and this is Figure 7.7, this quote, Figure 7.7,

  9       Affinity and Avidity.

 10               The very next sentence, Multivalent binding between

 11       antibody and antigen.         Can you highlight that, please.

 12               THE COURT:      Well, actually just before we go to that,

 13       Figure 7.7 is distinct from the 7.3 that's referenced

 14       at the bottom.

 15               MS. RURKA:      7.3 is the page that's on -- Figure 7.7

 16       is on Page 7.3.       Correct.

 17               THE COURT:      Okay.     All right.    You know what, now,

 18       hold that thought.        Okay.    What's the response to that?

 19               MR. PRITIKIN:       I think it helps to put up the whole

 20       page, your Honor, because we don't get the context here.

 21       All right.      I think I can explain it.

 22               THE COURT:      Okay.

 23               MR. PRITIKIN:       Can I be heard about the -- I think I

 24       can explain it, your Honor.

 25               THE COURT:      Okay.     Go ahead.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 108 of 127 PageID: 22456
                                                                                      108



  1               MR. PRITIKIN:       All right.     So, what the report does

  2       is to quote one sentence, and it has a footnote, and the

  3       footnote --

  4               THE COURT:      You know what, I'm going to go back to

  5       what I asked for initially.           I said if someone has an extra

  6       copy, could you please hand that up?             Thank you.

  7               Let's see if we can bring this to a head.               Go ahead.

  8               MR. PRITIKIN:       Let me see if I can explain this.               So

  9       in the report we have the cite, the quote, the sentence

 10       that's quoted, and the sentence that's quoted comes from

 11       over here, the left column.

 12               And then the longer quote that initially they talked

 13       about does not come from this box over here on the right.

 14       It actually is more text that's over here that follows on

 15       under Affinity and Avidity down here.

 16               So everything that he quoted in the report came from

 17       down here, this lower left-hand column.              The citation, all

 18       it does is tell you that where he got those quotes was from

 19       this page, 7.3.       There is no mention of any of the numbers

 20       or the details or this box that appears in the right

 21       column.

 22               And the reports are extensive in this case.               If they

 23       had wanted Dr. Blobel to testify about these numbers, they

 24       certainly could have put it in the expert report.                 That's

 25       the basic problem.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 109 of 127 PageID: 22457
                                                                                      109



  1               Beyond that, this document is not one they identified

  2       as showing the state of the art.

  3               So, where we come out, your Honor, is what I said a

  4       few minutes ago.       The earlier testimony he gave in general

  5       as to what avidity and affinity are, that's fine.                 We don't

  6       have an objection to that.

  7               But what we do have an objection to is introducing

  8       testimony relating to numbers and facts and boxes and

  9       things of this sort that had that detail in it that are not

 10       referenced in the expert report.            And a casual reference to

 11       a page, particularly where you quoted text on it, is not

 12       sufficient to allow them to go into that with the expert

 13       here at trial.

 14               MS. RURKA:      So, your Honor, that's not an accurate

 15       characterization of the expert report.

 16               So why don't we pull up -- can you pull up, please,

 17       the footnotes first.         Let's pull up the footnotes.          Okay.

 18               There are two quotes here.

 19               THE COURT:      Right.

 20               MS. RURKA:      Not just the quote that's in the body.

 21               THE COURT:      Right.

 22               MS. RURKA:      There is also Footnote 317.          And if you

 23       look at Footnote 317, it says, Multivalent binding between

 24       antibody and antigen (avidity or functional affinity)

 25       results in a considerable increase in stability as measured
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 110 of 127 PageID: 22458
                                                                                      110



  1       by the equilibrium constant compared to simple monovalent

  2       binding.

  3               That is a direct quote from Figure 7.7 which we just

  4       looked at.      So if you back out and you look at Affinity and

  5       Avidity in DTX-84, starting at the -- so this Figure 7.7 is

  6       part of --

  7               THE COURT:      Yes.

  8               MS. RURKA:      -- the section, Affinity and Avidity,

  9       that he is saying was a different section.               That is the

 10       same section.       It's all one section and it's all about the

 11       very same concept which is --

 12               THE COURT:      Why don't you just highlight the section

 13       that you're saying is from 317 so we can all see it

 14       together.

 15               MS. RURKA:      Yes.

 16               THE COURT:      And I see it.

 17               MS. RURKA:      Figure 7.7, the statement right after

 18       Affinity and Avidity, that is the same quote that's in his

 19       expert report.       If you go to the left-hand column, which is

 20       the beginning of this section -- I'm sorry -- the left-hand

 21       column, which is the beginning of this section, Affinity

 22       and Avidity, that's what this whole section is about.

 23               And in here you have his statement also, When a

 24       multivalent antigen -- this is kind of six lines up.

 25               When a multivalent antigen combines with more than
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 111 of 127 PageID: 22459
                                                                                      111



  1       one of an antibody's combining sites, the binding energy

  2       between the two is considerably greater than the sum of the

  3       binding energies of the individual sites.

  4               And that's what the chart is about that he was just

  5       talking about.       It's just showing that when you, you have

  6       considerably greater avidity than the sum of the binding

  7       energies when you have more binding sites.               That's all he

  8       was testifying to.

  9               THE COURT:      Okay.    Anything further?

 10               MR. PRITIKIN:       Well, yes.     I mean, this general

 11       proposition is fine.         We don't quarrel with that.          It's the

 12       details of the chart and the --

 13               THE COURT:      But it's in the same figure.           Correct?

 14       Let me ask Ms. Rurka.

 15               It's in the same figure?          We just went through it.

 16       No?

 17               MS. RURKA:      It's the same figure we just looked at.

 18               THE COURT:      7.7.

 19               MS. RURKA:      Correct.

 20               THE COURT:      All right.     I'm going to let that go

 21       forward.     You can do your cross on it.           Go ahead.

 22               MS. RURKA:      Thank you.

 23       BY MS. RURKA:

 24          Q.   Okay.    So let's just orient the Court again.              We were

 25       looking at Figure 7.7.          There are two columns in the middle
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 112 of 127 PageID: 22460
                                                                                      112



  1       of this table, IgG and IgG1.

  2               Why don't you start with the left-hand column and

  3       describe what this left-hand IgG column is showing?

  4          A.   I really like to keep it simple.            And basically, on

  5       the left-hand side you have an antibody with two arms just

  6       binding to -- let's say this was TNF, it would be binding

  7       to one sub-unit.       It's drawn a little bit differently, but

  8       this would be a single binding interaction.

  9               And here you would have an antibody that's

 10       simultaneously able to bind to two parts that are linked.

 11       I mean, that's basically the difference.              Right?     So if you

 12       have TNF trimer, you have one arm binding versus two that

 13       can bind to different parts.           That's the concept here.

 14               And then if we look at this particular part, the

 15       advantage of multivalence, it states that this is a ten-to-

 16       the-third advantage.         That's a 1,000-fold advantage of

 17       having the multivalency.          And it also defines the term.

 18               On the left-hand side, the single interaction is

 19       called "affinity," and on the right-hand side the multiple

 20       interactions are called "avidity," which give you this

 21       advantage.

 22               And so, surfing back to what we were discussing, this

 23       would have been an obvious advantage but also a desirable

 24       one from using a p75 TNF receptor coupled to a Fc fusion

 25       protein because TNF is a trimeric molecule so it has
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 113 of 127 PageID: 22461
                                                                                      113



  1       multiple subunits, and you could hope to achieve this

  2       effect of avidity.

  3          Q.    Okay.    And Doctor, what year is this textbook from?

  4          A.    Was it 1988?

  5          Q.    Let's go to DTX-84 at Page 2.          And down at the

  6       bottom, bottom right, the copyright here on the bottom

  7       right.

  8          A.    Yes.    So it was 1989.

  9          Q.    Okay.    So why don't we just do a summary of --

 10       actually why don't we just -- we'll talk a little bit about

 11       the hinge here briefly because the hinge is kind of an

 12       issue in the case.        And you understand that plaintiffs --

 13       that the construction of this hinge here is the exon-

 14       encoded hinge of an IgG1.          Right?

 15          A.    Yes.

 16          Q.    Okay.    And is it okay with you if I refer to that as

 17       a full hinge?

 18          A.    Yes.

 19          Q.    Okay.    Would a person of skill in the art -- what

 20       would a person of skill in the art have thought about

 21       constructing a hinge for a TNF receptor IgG1 fusion

 22       protein?

 23          A.    The genetic definition would have been actually a

 24       very good way to go, simply because it contains three

 25       cysteines.       So, you can essentially get three bonds that
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 114 of 127 PageID: 22462
                                                                                      114



  1       hold the hinge in a way that would very clearly favor

  2       avidity.     It wouldn't prove, you wouldn't know for sure

  3       that you would get an increased avidity.              But if you wanted

  4       to try to achieve it, it would be better with a full hinge,

  5       the genomic definition of the hinge.

  6          Q.   Would other hinges be -- would a person skilled in

  7       the art be motivated to use other hinges?

  8          A.   You could also use other hinges, but this would be

  9       the preferred one.

 10          Q.   Okay.    So let's walk through -- so now we've gone

 11       through most of your testimony and I just want to go

 12       through kind of the -- kind of painful exercise of

 13       discussing where in the art -- what combinations and where

 14       in the art those combinations can be found.               Okay.

 15               So let's go to DDX-1062, and these are the six

 16       combinations that we were required to make to narrow down

 17       our case in this case.         So what are those six combinations?

 18          A.   The first combination is Smith '760 patent in view of

 19       Seed '262 publication.

 20               The second is Smith '760 patent in view of the Byrn

 21       1990 publication.

 22               The third is Smith '760 patent in view of Watson

 23       1990.

 24               The fourth is Smith '760 patent in view of

 25       Karjalainen '827 publication.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 115 of 127 PageID: 22463
                                                                                      115



  1                The fifth is Smith '760 patent in view of Capon '964

  2       patent and Traunecker 1989 paper.

  3                And the six is Smith 1990 in view of Watson 1990.

  4          Q.    Okay.   And let's go to DTX-1064.          And what is this

  5       chart?     What is the DDX-1064?        I apologize.      And what is

  6       this chart showing here, Doctor?

  7          A.    This chart shows the exact page numbers where these

  8       references can be looked up.

  9          Q.    Okay.   So let's walk through this as quickly as we

 10       can.     And what is on the left-hand column here, Doctor?

 11          A.    On the left-hand column I showed the different parts

 12       that we talked about for the '182 and the '522 patents.

 13                First of all, the p75 TNF receptor part and TNF

 14       binding.     The blue part is the receptor IgG fusion protein,

 15       for example, fused at the hinge-CH2-CH3.              And the third is

 16       the culturing in a host cell, for example, CHO cells, and

 17       to purify the protein.

 18                And so I spelled out the exact lines and portions of

 19       the references that I consulted that contain text pertinent

 20       to these issues.

 21          Q.    Okay.   Let's talk first about the p75 TNF receptor

 22       and TNF binding.       And where is that disclosed in the art

 23       specifically?

 24          A.    In the Smith '760 patent, which is JTX-65, it's in

 25       Column 2, Line 67 to Column 3, Line 6.              It can also be
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 116 of 127 PageID: 22464
                                                                                      116



  1       found in Column 3, Line 16 to 26; Column 9, Line 16 to 29;

  2       Column 10, Lines 53 to 68; Column 16, Lines 60 to 66; and

  3       in Figures 2A and 2B.

  4               With respect to the culture of a host cell --

  5          Q.   I'm sorry.      We're still on the p75 TNF receptor and

  6       TNF binding.

  7          A.   Yes.

  8          Q.   Where else is that disclosed in the art?

  9          A.   It's also disclosed in the Smith publication, which

 10       is JTX-24, on Page 1, Page 3 and Page 4.

 11          Q.   Okay.    And where is the receptor IgG fusion protein,

 12       the hinge-CH2-CH3 or portions of the IgG disclosed in the

 13       art?

 14          A.   In the Seed '262 publication, that's JTX-57, Column

 15       10, Line 56; third Column 11, Line 2, in Table 2; and in

 16       Column 57, Line 1, through Column 58, Line 55.

 17          Q.   And for Byrn 1990?

 18          A.   Byrn 1990 is JTX-56.         That's a paper so the relevant

 19       information is on Page 1, on Page 2, on Page 3 to 4, and in

 20       Figure 1.

 21          Q.   Okay.    And for the Watson 1990 JTX-59, where can you

 22       find this information?

 23          A.   On Page 1, Page 2, and in Figure 1A.

 24          Q.   For the Karjalainen '827 publication, which is

 25       JTX-60, where can you find this information?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 117 of 127 PageID: 22465
                                                                                      117



  1          A.   It's Column 6, Line 44 to Column 7, Line 35.                And the

  2       Figure 2, which shows the plasmid I described earlier, the

  3       pCD4-H Gamma 1.

  4          Q.   And for the Capon '964 patent, JTX-61, where can you

  5       find these elements?

  6          A.   Column 1, Line 8 to 14; Column 4, Line 16 to 43;

  7       Column 7, Line 13 to 19; Column 15, Line 4 to 18, Example

  8       4.

  9          Q.   And where can you find the elements in the Traunecker

 10       1999 paper, JTX-25?

 11          A.   On Page 1, 2 and 3, Figure 1.

 12          Q.   Okay.    And then the last element, which is the

 13       claims -- for the claims of the '522 patent, is culturing

 14       host cell, including CHO cells and purifying proteins.

 15               And where can you find that -- where can you find

 16       discussions or disclosures of those steps in the art?

 17          A.   In the Smith patent, the '760 patent, that's JTX-65,

 18       Column 14, Line 5 to 15; Column 15, Line 60 to Column 16,

 19       Line 56.

 20          Q.   How about the Seed '262 publication, JTX-57?

 21          A.   Column 6, Line 23 to 24; Column 6, Line 28 to 32;

 22       Column 7, Line 20 to 26; Column 57, Line 16 to Column 58,

 23       Line 55.

 24          Q.   And how about the Byrn 1990 publication at JTX-56?

 25          A.   Page 2, Figure 1.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 118 of 127 PageID: 22466
                                                                                      118



  1          Q.   How about Watson 1990 at JTX-59?

  2          A.   Page 2 and Page 4.

  3          Q.   In the Capon '964 patent, JTX-61?

  4          A.   Column 16, Line 10 to 11; Column 29, Line 30 to 48;

  5       Column 30, Line 26 to 37; Column 40, Line 68 to Column 41,

  6       Line 2; and Column 44, Line 67 to Column 45, Line 9.

  7          Q.   Okay.    And finally, for the Traunecker 1989 paper,

  8       JTX-25, where would you find the element of culturing host

  9       cells and purifying proteins?

 10          A.   In Figure 2.

 11          Q.   Okay.    What would be the expected activity of this

 12       fusion protein with a p75 TNF receptor in an IgG1 hinge-CH2

 13       and CH3?

 14          A.   The expected activity would be that it binds TNF.

 15          Q.   And would that have been expected in 1990?

 16          A.   Yes.

 17          Q.   Okay.    You understand that Dr. Wall has opined that a

 18       person of skill in the art would have been discouraged from

 19       fusing TNF receptors to immunoglobulins due to what he says

 20       are effector functions.         You understand that.         Right?

 21          A.   I understand that.

 22          Q.   And what are effector functions?

 23          A.   Effector functions are functions that can be elicited

 24       by antibodies, such as complement-dependent cell lysis or

 25       CDC and, what is it, antibody-dependent cell, ADCC -- I
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 119 of 127 PageID: 22467
                                                                                      119



  1       actually forget what does that stand for -- antibody, yeah.

  2                Anyway, ADCC is one of the effector functions where

  3       killer cells bind to antibodies and will kill the target

  4       cell.

  5          Q.    Do you agree with Dr. Wall this would have

  6       discouraged the development of -- the attachment of TNF

  7       receptors to immunoglobulins?

  8          A.    Absolutely not.

  9          Q.    Let's turn to DDX-1066.         And what do you have

 10       prepared here, Doctor?

 11          A.    I prepared a table or a chart providing examples of

 12       references at the time that would not have taught away from

 13       the claimed invention for those reasons.

 14          Q.    Okay.   And why don't we walk through them one at a

 15       time.    Number 1 is Smith '760 patent, teaches construction

 16       of p75 TNF receptor IgG1 -- why don't you explain Number 1

 17       to us?

 18          A.    Yeah.   Number 1 is the Smith '760 patent that we've

 19       actually discussed at quite some length today, which

 20       teaches construction of a p75 TNF receptor IgG1 fusion

 21       protein, and it was meant to block the functions of TNF in

 22       the context of inflammation, so that certainly does not

 23       raise that as an issue.

 24                Then there was real-world simultaneous invention of

 25       TNF receptor IgG fusion proteins show that scientists were
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 120 of 127 PageID: 22468
                                                                                      120



  1       not discouraged.       And that was the meeting in October 1989

  2       by Immunex -- between Immunex and the Behringwerke that I

  3       discussed, and the July 1990 letter from Immunex to

  4       Behringwerke.

  5               And in addition, in 1991 -- that's JTX-69 -- a group

  6       from Genentech, led by Dr. Eshkenazi, also described TNF

  7       receptor IgG fusion protein, as did Dr. Peppel, who was in

  8       Bruce Beutler's group, and that paper was published in

  9       1991. That's JTX-68.         All of them meant to block the

 10       functions of TNF and they were not concerned about possible

 11       effector functions.

 12               Then the third point is prior art development of

 13       anti-TNF antibodies.

 14               Antibodies are, of course, true immunoglobulins that

 15       contain acetomines * and they would, by definition, have

 16       all effector functions.

 17               There was no concern, in any of the several

 18       manuscripts I consulted looking at the production of TNF

 19       antibodies to block TNF.

 20               Here's some examples:         Brennan 1989, DTX-75; Hinshaw

 21       1990, DTX-79; and Piguet, 1987, DTX-82.

 22               And in addition, in an example that I actually did

 23       discuss, the prior art teaches receptor IgG fusion proteins

 24       for treating inflammatory conditions, including rheumatoid

 25       arthritis, which is a quote that I read from the -- that's
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 121 of 127 PageID: 22469
                                                                                      121



  1       from the Watson paper, I believe, or the Capon patent.

  2          Q.   And that's JTX-59 for the Watson paper and JTX-61 for

  3       the Capon patent?

  4          A.   That's correct.

  5          Q.   Okay.    We're almost done.

  6               So, you understand Claims 35 and 36 of the '182

  7       patent recite a plasmid that was deposited in October of

  8       2006.    Correct?

  9          A.   Yes.

 10          Q.   Okay.    Assuming that those claims would only be

 11       entitled to a 2006 priority date, would the claims be

 12       obvious?

 13          A.   They would be obvious, and, of course, etanercept was

 14       on the market at the time.          It was -- it came on the market

 15       in 1999.

 16          Q.   Okay.    Finally, let's talk about the last double

 17       patenting opinion.        We should be able to get through this

 18       quickly.     It's the Brockhaus '279 patent.

 19               Let's turn to JTX-5 in your binder.

 20               And can you identify this document?

 21          A.   Yes.    This is the Brockhaus '279 patent, filed by

 22       Dr. Brockhaus at Hoffmann-La Roche.

 23          Q.   So are these the same inventors as on the

 24       patents-in-suit?

 25          A.   Yes.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 122 of 127 PageID: 22470
                                                                                      122



  1          Q.   Okay.    Let's turn to Claim 5, which is the last --

  2       second-to-last page, Claims 1 through 5.

  3               And you understand that that Claim 5 eventually, kind

  4       of multiply depends all the way back to Claim 1.                 Do you

  5       understand that?

  6          A.   That's correct.

  7               MS. RURKA:      And let's pull up DDX-1069, so we can get

  8       kind of an easier look at what Claim 5 claims.

  9          Q.   So can you walk through Claim 5 of the '279 patent

 10       and what it relates to.

 11          A.   Yes, I can.      And again, this is color-coded.            So in

 12       sort of pink, I'm showing a soluble fragment of the

 13       insoluble TNF receptor protein, wherein said insoluble TNF

 14       receptor protein has an molecular weight of about 55

 15       kilodaltons, as determined by SDS-polyacrylamide gel.                  That

 16       is shown in pink here and corresponds to the p55 TNF

 17       receptor extracellular domain.

 18               And the second subsequence, so the fusion protein

 19       encodes all of the domains of the constant region of the

 20       human immunoglobulin heavy chain other than the first

 21       domain of said constant region.            And so we've discussed

 22       this at length in the context of the '182 and '522 patents.

 23       That's the hinge-CH2-CH3.

 24          Q.   And what is -- which IgG is specified in Claim 5?

 25          A.   Claim 5 says that this is IgG1.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 123 of 127 PageID: 22471
                                                                                      123



  1          Q.   Okay.    Did you perform a comparison of the Claim 5

  2       with all the elements of Claim 1 to the claims -- the

  3       asserted claims in the patents, the '182 patent?

  4          A.   Yes, I did.

  5          Q.   Okay.

  6               MS. RURKA:      Let's pull that up.

  7          Q.   And can you inform the Court what the actual

  8       differences are?

  9          A.   So, the differences are -- so they're very similar.

 10       The main difference is actually the use of a different

 11       receptor.     It's the p75 TNF receptor in the '182 patent,

 12       and the p55 receptor in the '279 patent.              And the --

 13          Q.   Is that a meaningful difference?

 14          A.   It's not a meaningful difference because both

 15       receptors can inhibit TNF, so you would have been motivated

 16       to replace the p55 with the p75.

 17          Q.   And then the last element inherently, specifically,

 18       where it said proteins specifically binds human TNF, is

 19       that found in the claims of the '279 patent?

 20          A.   It is in that.       It's also stated inherently and

 21       specifically binds human TNF.

 22          Q.   Okay.    I have no further questions.           Thank you.

 23               THE COURT:      All right.     Thank you so much.

 24               Let's discuss our schedule because right now it looks

 25       like it's 4:46.       What would you propose?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 124 of 127 PageID: 22472
                                                                                      124



  1               MR. PRITIKIN:       Your Honor, what I would propose is

  2       perhaps we should adjourn for the day and pick up with the

  3       cross first thing in the morning.

  4               THE COURT:      I believe that's fine.         How long do you

  5       anticipate on cross?

  6               MR. PRITIKIN:       It's hard to know for sure.          I know,

  7       having overnight, I can try to streamline it a little bit.

  8               THE COURT:      Okay.    I'm not holding you to anything.

  9       I'm just trying to get an idea.

 10               MR. PRITIKIN:       Ballpark, maybe three or four hours.

 11               THE COURT:      Okay.    And then we'll do a little bit --

 12       I guess there's going to be a little bit more from the

 13       defendants with this witness, and then we're going to have

 14       our next witness lined up.

 15               MR. LOMBARDI:       Dr. McCamish.

 16               THE COURT:      And if he is not able to be completed

 17       tomorrow, then when do you propose bringing him back?

 18               MR. LOMBARDI:       We really need to get him in tomorrow.

 19               THE COURT:      Did he not have two days?          Didn't he have

 20       the 14th as well?

 21               MR. LOMBARDI:       I think you're right, your Honor.               I

 22       think you're right about that.

 23               THE COURT:      We're going to try, but I'm just trying

 24       to determine what was the other date.              I know there was one

 25       in one of the letters sent in.
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 125 of 127 PageID: 22473
                                                                                      125



  1               MR. LOMBARDI:       14th is Friday, I think.

  2               THE COURT:      I think so.      Let me just check.

  3               14th is Friday.

  4               MR. LOMBARDI:       And if we said that before, it's

  5       correct and I've just forgotten.

  6               THE COURT:      Not a problem.

  7               MR. LOMBARDI:       That will work.

  8               THE COURT:      We'll do our best.

  9               What else do we have in terms of scheduling for

 10       tomorrow?     Anything in terms of a wrinkle?

 11               MR. LOMBARDI:       If we need to fill in time; if, for

 12       instance, something happens and Dr. McCamish doesn't get on

 13       or whatever, we do have depositions that we will be playing

 14       for your Honor.

 15               THE COURT:      That sounds good.       Fair enough.      But it

 16       sounds like tomorrow is going to be fully occupied and

 17       dealt with because we have cross with this witness and then

 18       we have the next witness lined up.             So I guess tomorrow

 19       should be okay.

 20               Anything else that you can envision?

 21               MR. ABRAHAM:      Judge, I had a question of procedure.

 22               THE COURT:      Yes.

 23               MR. ABRAHAM:      Now that we concluded the direct

 24       examination of this witness, ordinarily we think we'd be

 25       able to work and prepare for cross-examination.                We just
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 126 of 127 PageID: 22474
                                                                                      126



  1       want to make sure that our rules align with what the

  2       Court's rule is and that it fully governs, obviously, for

  3       the trial.

  4               THE COURT:      Obviously.     Have you spoken about that at

  5       all?    Have you folks spoken?

  6               MS. WALSH:       We have not, your Honor.

  7               THE COURT:      Do you want to take a moment and talk to

  8       one another about this?

  9               I'm going to excuse the witness from the stand at

 10       this point, and I'm going to instruct you as to your

 11       communications with counsel in a moment.

 12               (Witness excused.)

 13               THE COURT:      You know what, if counsel want to just

 14       come forward for a moment.

 15               (Sidebar conference held off the record.)

 16               THE COURT:      I was just speaking with counsel off the

 17       record about the procedure that we would employ with

 18       respect to conversations with witnesses, whether it's

 19       direct, whether it's cross.

 20               We have concluded ultimately that there are going to

 21       be no conversations with the witnesses at any point in time

 22       once they start their testimony, and that applies to both

 23       sides, to the plaintiff and the defendants.               And I think

 24       everyone understands that and is in agreement with that.

 25               Is that not correct, counsel?
Case 2:16-cv-01118-CCC-MF Document 725 Filed 10/22/19 Page 127 of 127 PageID: 22475
                                                                                      127



  1               MR. PRITIKIN:       Fine with us, your Honor.

  2               MR. ABRAHAM:      Yes, your Honor.

  3               THE COURT:      And with respect to exhibits, I propose

  4       the following:       Since we are in the middle of this witness,

  5       perhaps it might be productive if you take this evening to

  6       compare your lists on the exhibits, have those in order so

  7       we can enter them in the morning.

  8               And I indicated that it would be a good idea to do

  9       them each day, but it's at the end of the day now, we're in

 10       the middle of the witness, and I'd rather have them

 11       accurate.     So take sometime to compare the list with one

 12       another and I'll be ready to put them on the record

 13       tomorrow.

 14               How does that sound?

 15               MS. RURKA:       That's acceptable, your Honor.

 16               MR. PRITIKIN:       That's fine with us.

 17               THE COURT:      Anything else before we conclude?

 18               MR. PRITIKIN:       Nothing from us, your Honor.

 19               MS. RURKA:       Nothing, your Honor.

 20               THE COURT:      Thank you so much.        I look forward to

 21       seeing you tomorrow.         Take care, everyone.

 22               (The proceedings are concluded at 4:55 p.m.)

 23                           *           *          *

 24

 25
